Exhibit 10.2

EXECUTION COPY

 

 

BRIDGE LOAN AGREEMENT

among

NBC UNIVERSAL, INC.

The Financial Institutions Party Hereto

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

GOLDMAN SACHS CREDIT PARTNERS L.P.

MORGAN STANLEY SENIOR FUNDING, INC.

as Co-Syndication Agents

and

BANK OF AMERICA, N.A.,

CITIGROUP GLOBAL MARKETS INC.

as Co-Documentation Agents

Dated as of March 19, 2010

 

 

J.P. MORGAN SECURITIES INC.

GOLDMAN SACHS CREDIT PARTNERS L.P.

MORGAN STANLEY SENIOR FUNDING, INC.,

as

Joint Lead Arrangers and Joint Bookrunners

and

BANC OF AMERICA SECURITIES LLC

CITIGROUP GLOBAL MARKETS INC.

as Co-Lead Arrangers

and

BARCLAYS BANK PLC, BNP PARIBAS, CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE

BANK AG NEW YORK BRANCH, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., THE ROYAL

BANK OF SCOTLAND PLC, UBS SECURITIES LLC, WELLS FARGO BANK, N.A.,

as Co-Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS

   1

1.01

   Defined Terms    1

1.02

   Use of Certain Terms    21

1.03

   Accounting Terms    22

1.04

   Rounding    22

1.05

   Exhibits and Schedules    22

1.06

   References to Agreements and Laws    22

1.07

   Pro Forma Calculations    22

SECTION 2 THE COMMITMENTS AND EXTENSIONS OF CREDIT

   23

2.01

   Amount and Terms of the Commitments    23

2.02

   Procedure for Loan Borrowing    23

2.03

   Repayment of Loans    24

2.04

   Reductions and Termination of Commitments    24

2.05

   Mandatory Reduction of Commitments    24

2.06

   [RESERVED]    24

2.07

   [RESERVED]    24

2.08

   Voluntary Prepayments of Loans    24

2.09

   Mandatory Prepayments of Loans    25

2.10

   Documentation of Loans    25

2.11

   Continuation and Conversion Option    26

2.12

   Interest    27

2.13

   Fees    27

2.14

   Computation of Interest and Fees    28

2.15

   Making Payments    28

2.16

   Funding Sources    29

2.17

   Defaulting Lenders    29

SECTION 3 TAXES, YIELD PROTECTION AND ILLEGALITY

   29

3.01

   Taxes    29

3.02

   Illegality    31

3.03

   Inability to Determine Eurodollar Rates    32

3.04

   Increased Cost and Reduced Return; Capital Adequacy    32

3.05

   Breakfunding Costs    33

3.06

   Matters Applicable to all Requests for Compensation    33

3.07

   Survival    33

SECTION 4 CONDITIONS PRECEDENT

   34

4.01

   Conditions Precedent to the Initial Effective Date    34

4.02

   Conditions Precedent to the Initial Extensions of Credit on the Effective
Date    34

 

i



--------------------------------------------------------------------------------

SECTION 5 REPRESENTATIONS AND WARRANTIES

   36

5.01

   Existence and Qualification; Power; Compliance with Laws    36

5.02

   Power; Authorization; Enforceable Obligations    36

5.03

   No Legal Bar    37

5.04

   Financial Statements; No Material Adverse Effect    37

5.05

   Litigation    37

5.06

   No Default    37

5.07

   Authorizations    37

5.08

   Taxes    38

5.09

   Margin Regulations; Investment Company Act    38

5.10

   ERISA Compliance    38

5.11

   Assets    38

5.12

   Environmental Compliance    38

5.13

   Use of Proceeds    38

5.14

   Disclosure    38

5.15

   Solvency    39

SECTION 6 AFFIRMATIVE COVENANTS

   39

6.01

   Financial Statements    39

6.02

   Certificates, Notices and Other Information    40

6.03

   Payment of Taxes    41

6.04

   Preservation of Existence    41

6.05

   Maintenance of Properties    41

6.06

   Maintenance of Insurance    41

6.07

   Compliance With Laws    42

6.08

   Inspection Rights    42

6.09

   Keeping of Records and Books of Account    42

6.10

   [RESERVED]    42

6.11

   Compliance With Agreements    42

6.12

   Use of Proceeds    42

6.13

   Designation of Unrestricted Subsidiaries    42

6.14

   Subsidiary Guarantees    42

SECTION 7 NEGATIVE COVENANTS

   43

7.01

   Liens    43

7.02

   Subsidiary Indebtedness    44

7.03

   Fundamental Changes    45

7.04

   ERISA    45

7.05

   Limitations on Subsidiary Distributions    46

7.06

   Margin Regulations    46

7.07

   Financial Covenant    46

7.08

   Transactions with Affiliates    46

7.09

   Repayments of Master Agreement Notes    47

7.10

   Restricted Payments    47

7.11

   Investments    47

 

ii



--------------------------------------------------------------------------------

SECTION 8 EVENTS OF DEFAULT AND REMEDIES

   48

8.01

   Events of Default    48

8.02

   Remedies Upon Event of Default    49

SECTION 9 THE AGENTS

   50

9.01

   Appointment    50

9.02

   Delegation of Duties    50

9.03

   Exculpatory Provisions    50

9.04

   Reliance by the Administrative Agent    51

9.05

   Notice of Default    51

9.06

   Non-Reliance on Agents and Other Lenders    51

9.07

   Indemnification    52

9.08

   Agent in Its Individual Capacity    52

9.09

   Successor Administrative Agent    52

9.10

   Arrangers, Co-Documentation Agents and Co-Syndication Agents    53

9.11

   Withholding    53

SECTION 10 MISCELLANEOUS

   53

10.01

   Amendments; Consents    53

10.02

   Requisite Notice; Effectiveness of Signatures and Electronic Mail    54

10.03

   Attorney Costs and Expenses    55

10.04

   Binding Effect; Assignment    56

10.05

   Set-off    58

10.06

   Sharing of Payments    58

10.07

   No Waiver; Cumulative Remedies    58

10.08

   Usury    59

10.09

   Counterparts    59

10.10

   Integration    59

10.11

   Nature of the Lenders’ Obligations    59

10.12

   Survival of Representations and Warranties    60

10.13

   Indemnity by the Borrower    60

10.14

   Nonliability of the Lenders    60

10.15

   No Third Parties Benefited    61

10.16

   Severability    61

10.17

   Confidentiality    61

10.18

   Headings    62

10.19

   Time of the Essence    62

10.20

   Domestic Lenders    62

10.21

   Foreign Lenders    63

10.22

   Removal and Replacement of Lenders    63

10.23

   Change of Lending Office    64

10.24

   Governing Law; Submission to Jurisdiction; Waivers    64

10.25

   Waiver of Right to Trial by Jury    65

10.26

   USA PATRIOT Act    65

 

iii



--------------------------------------------------------------------------------

EXHIBITS

A

   Form of Request for Extension of Credit

B

   Form of Compliance Certificate

C

   Form of Assignment and Acceptance

D

   Form of Solvency Certificate

E

   Form of Guarantee Agreement

SCHEDULES

1.01A

   Commitments

1.01B

   Permitted Surviving Indebtedness

1.01C

   Transactions

5.05

   Litigation

10.02

   Addresses for Notices

 

iv



--------------------------------------------------------------------------------

BRIDGE LOAN AGREEMENT

This BRIDGE LOAN AGREEMENT is entered into as of March 19, 2010, by and among
NBC UNIVERSAL, INC., a Delaware corporation (“NBCU” or the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A. (“JPMorgan Chase”), as the
Administrative Agent, GOLDMAN SACHS CREDIT PARTNERS L.P. and MORGAN STANLEY
SENIOR FUNDING, INC., as co-syndication agents (each in such capacity, a
“Co-Syndication Agent”), and BANK OF AMERICA, N.A. and CITIGROUP GLOBAL MARKETS
INC., as co-documentation agents (each in such capacity, a “Co-Documentation
Agent”).

RECITALS

WHEREAS, in connection with the Transactions (as defined below), the Borrower
has requested that the Lenders and the Administrative Agent provide the Bridge
Facility, and the Lenders and the Administrative Agent are willing to do so on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“A&E Puts” means any exercise of the put rights and the issuance of the
contemplated guarantee under the Second Amended and Restated Limited Liability
Company Agreement of A&E Television Networks, LLC (as the same may be amended,
modified or supplemented from time to time; provided that such amendment,
modification or supplement does not materially and adversely affect the ability
of the Borrower to satisfy the Obligations).

“Acquisition” means (a) any purchase or other acquisition of assets or series of
related purchases or other acquisitions of assets by the Borrower or any
Restricted Subsidiary (including by way of asset or stock purchase, swap or
merger) other than from the Borrower or any Restricted Subsidiary or (b) the
designation by the Borrower of an Unrestricted Subsidiary as a Restricted
Subsidiary.

“Acquisition Cash Flow Value” has the meaning set forth in the definition of
Material Acquisition.

“Act” has the meaning set forth in Section 10.26.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent permitted under the Loan Documents.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account set forth below its signature to this Agreement, or such
other address or account as the Administrative Agent hereafter may designate by
written notice to the Borrower and the Lenders.



--------------------------------------------------------------------------------

“Administrative Agent-Related Persons” means the Administrative Agent (including
any successor agent), together with its Affiliates and the officers, directors,
employees, agents and attorneys-in-fact of such Persons and Affiliates.

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under direct or indirect
common control with, such Person.

“Agents” means the collective reference to the Administrative Agent,
Co-Syndication Agents, Co-Documentation Agents and Arrangers.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the sum of such Lender’s (a) prior to the Effective Date, Commitment
then in effect and (b) on and after the Effective Date, the aggregate
outstanding principal amount of such Lenders’ Loans at such time.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Agreement” means this Bridge Loan Agreement, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

“Applicable Amount” means the rate per annum, in basis points, set forth under
the relevant column heading below based upon the applicable Debt Ratings:

 

Pricing
Level

  

Debt Ratings
S&P/Moody’s

   Base Rate    Eurodollar Rate 1    ³A-/A3    100    200 2    BBB+/Baa1    125
   225 3    BBB/Baa2    150    250 4    BBB-/Baa3    175    275 5    BB+/ Ba1   
200    300 6    Any less favorable rating    250    350

Notwithstanding the foregoing, prior to the repayment in full of the Obligations
(other than contingent indemnity or expense reimbursement obligations not then
due), the rates per annum set forth in the table above shall increase by an
additional 50.0 basis points on the last day of each 90-day period after the
Effective Date.

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P or Moody’s (collectively,
the “Debt Ratings”) of the Borrower’s senior unsecured non-credit-enhanced
long-term Indebtedness for borrowed money (the “Subject Debt”); provided that,
solely for purposes of determining the Applicable Amount, if a Debt Rating is
issued by

 

2



--------------------------------------------------------------------------------

each of S&P and Moody’s, then the higher of such Debt Ratings shall apply (with
Pricing Level 1 being the highest and Pricing Level 6 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the level
that is one level higher than the lower Debt Rating shall apply. Initially, the
Debt Ratings shall be determined based on the Borrower’s Debt Ratings on the
Effective Date giving effect to the Transactions. Thereafter, the Debt Ratings
shall be determined from the most recent public announcement of any changes in
the Debt Ratings. Any change in the Applicable Amount shall become effective on
and as of the date of any public announcement of any Debt Rating that indicates
a different Applicable Amount. If the rating system of S&P or Moody’s shall
change, the Borrower and the Administrative Agent shall negotiate in good faith
to amend this definition to reflect such changed rating system and, pending the
effectiveness of such amendment (which shall require the approval of the
Required Lenders), the Debt Rating shall be determined by reference to the
rating most recently in effect prior to such change. If and for so long as
either S&P or Moody’s (but not both) has ceased to rate the Subject Debt, then
(x) if such rating agency has ceased to issue debt ratings generally, or if the
Borrower has used commercially reasonable efforts to maintain ratings from both
S&P and Moody’s, the Debt Rating shall be deemed to be the Remaining Debt Rating
and (y) otherwise, the Debt Rating shall be deemed to be one Pricing Level below
the Remaining Debt Rating. If and for so long as both S&P and Moody’s have
ceased to rate the Subject Debt, then (x) if such S&P and Moody’s have ceased to
issue debt ratings generally, the Debt Rating shall be the Debt Rating most
recently in effect prior to such event and (y) otherwise, the Debt Rating will
be the Debt Rating at Pricing Level 6. For the purpose of the foregoing,
“Remaining Debt Rating” means, at any time that one of S&P or Moody’s, but not
both, is rating the Subject Debt, the rating assigned by such rating agency from
time to time.

“Applicable Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of the relevant Interest Period, any date that such Loan is prepaid or
Converted in whole or in part and the maturity date of such Loan; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, interest shall also be paid on the Business Day which falls every three
months after the beginning of such Interest Period and (b) as to any other
Obligations, the last Business Day of each calendar quarter and the maturity
date of such Obligation, except as otherwise provided herein.

“Applicable Time” means New York time.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Arrangers” means the collective reference to the Lead Arrangers, the Co-Lead
Arrangers and the Co-Arrangers.

“Asset Sale” means any Disposition of property or series of related Dispositions
of property outside the ordinary course of business that yields, together with
all other such Dispositions on or after the date hereof, Net Cash Proceeds to
the Borrower or any of its Restricted Subsidiaries in excess of $250,000,000 in
the aggregate other than (i) asset securitization transactions,
(ii) Dispositions of securities, money-market funds, loans and instruments that
are classified as long or short term investments on the consolidated balance
sheet of the Borrower or its Subsidiaries for the purpose of funding all or a
portion of the cash consideration for the Transactions, (iii) any Disposition
arising in connection with the exercise of any A&E Put and (iv) Dispositions
expressly referred to in Section 6.01(a) of the NBCU Disclosure Letter (as
defined in the Merger Agreement). For the purpose hereof, “Disposition” shall
have the meaning set forth in clause (a) of the definition thereof.

 

3



--------------------------------------------------------------------------------

“Assignment and Acceptance” means an Assignment and Acceptance substantially in
the form of Exhibit C.

“Attorney Costs” means the reasonable fees and disbursements of a law firm or
other external counsel.

“Attributable Indebtedness” means, with respect to any Sale-Leaseback
Transaction, the present value (discounted at the rate set forth or implicit in
the terms of the lease included in such Sale-Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale-Leaseback Transaction (including any period for which such lease has
been extended). In the case of any lease that is terminable by the lessee upon
payment of a penalty, the Attributable Indebtedness shall be the lesser of the
Attributable Indebtedness determined assuming termination on the first date such
lease may be terminated (in which case the Attributable Indebtedness shall also
include the amount of the penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date on which it may be so
terminated) or the Attributable Indebtedness determined assuming no such
termination.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate in effect for such day plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by JPMorgan Chase as its “prime rate” in effect at its principal office in New
York City (the prime rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase in connection with extensions of credit to debtors)
and (c) the Eurodollar Rate for a one month Interest Period commencing two
Business Days after such day plus 1%. Any change in such prime rate announced by
JPMorgan Chase shall take effect at the opening of business on the day specified
in the public announcement of such change.

“Base Rate Loan” means a Loan made hereunder that bears interest based upon the
Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph hereto.

“Borrower’s Parent” means any direct or indirect parent company of the Borrower.

“Borrowing” and “Borrow” each mean a borrowing of Loans hereunder.

“Bridge Facility” means the Commitments and the Loans made hereunder.

“Bridge Facility Maturity Date” means the date that is 364 days after the
Effective Date.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close, and, if the applicable Business Day relates to a Eurodollar Rate Loan,
any such day on which dealings are carried out in the applicable offshore Dollar
market.

“Change of Control” means the occurrence after the Effective Date of any of the
following: (a) (i) prior to a Qualified IPO, (x) GE and Comcast cease to own,
directly or indirectly, beneficially or of record, in the aggregate, more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower or (y) any Person or group (other
than GE or Comcast) shall own a greater percentage, directly or indirectly,
beneficially or of

 

4



--------------------------------------------------------------------------------

record, of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower than both GE and Comcast,
individually and (ii) after a Qualified IPO, the ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder, as in effect on the date hereof), other than
GE and Comcast, of Equity Interests representing more than the greater of
(x) 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Borrower or (y) the percentage of the
aggregate ordinary voting power represented by the Equity Interests then held by
GE and Comcast; or (b) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither (i) nominated by the board of directors of the Borrower (or by the
nominating committee of such board) nor (ii) appointed by directors so
nominated. For purposes of the foregoing, references to Comcast and GE shall
include their respective Affiliates.

“Co-Arrangers” means the collective reference to Barclays Bank PLC, BNP Paribas,
Credit Suisse Securities (USA) LLC, Deutsche Bank AG New York Branch, The Bank
of Tokyo-Mitsubishi UFJ, Ltd., The Royal Bank of Scotland plc, UBS Securities
LLC and Wells Fargo Bank, N.A.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agents” has the meaning set forth in the introductory
paragraph hereto.

“Co-Lead Arrangers” means the collective reference to Banc of America Securities
LLC and Citigroup Global Markets Inc.

“Combination” has the meaning set forth on Schedule 1.01C.

“Comcast” means Comcast Corporation, a Pennsylvania corporation.

“Comcast Note” has the meaning set forth in the Master Agreement.

“Commitment” means, for each Lender, the amount set forth under the heading
“Commitment” opposite such Lender’s name on Schedule 1.01A or in the Assignment
and Acceptance pursuant to which such Lender became a party to this Agreement,
as such amount may be reduced or adjusted from time to time in accordance with
the terms of this Agreement (collectively, the “combined Commitments”). The
original amount of the Commitments of all Lenders is $6,100,000,000.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B, properly completed and signed by a Responsible Officer of the
Borrower.

“Confidential Information” has the meaning set forth in Section 10.17.

“Consolidated EBITDA” means, for any period, (a) Consolidated Net Income of the
Borrower and its Restricted Subsidiaries on a consolidated basis plus, (b) to
the extent reducing Consolidated Net Income for such period, and without
duplication:

(i) income tax expense;

(ii) interest expense (including amortization or write-off of debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness), amortization of capitalized interest and the net amount accrued
(whether or not actually paid) pursuant to any

 

5



--------------------------------------------------------------------------------

interest rate protection agreement during such period (or minus the net amount
receivable (whether or not actually received) during such period);

(iii) depreciation and amortization expense including amortization of
intangibles, but excluding amortization expense relating to film, television or
similar entertainment rights, investments or inventory (other than amortization
expense relating to film and television library assets resulting from the
effects of purchase accounting);

(iv) extraordinary expenses or loss and unusual or non-recurring non-cash
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period,
(x) non-cash losses from Dispositions not in the ordinary course of business and
(y) goodwill or intangible asset impairment);

(v) restructuring charges deemed to be one time in nature (excluding charges
incurred in the ordinary course of business), including restructuring charges in
connection with the Transactions, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period;
provided that the aggregate amount of cash charges permitted to be added back to
Consolidated Net Income under this clause (v) shall not exceed $250,000,000 in
any period;

(vi) transaction expenses directly related to the Transactions; and

(vii) any other non-cash charges to income (including, but not limited to, stock
based compensation);

minus, (c) to the extent included in the calculation of Consolidated Net Income
for such period, and without duplication:

(i) income tax benefit;

(ii) interest income, other than imputed interest income from long-term
receivables;

(iii) any extraordinary income or gains and any unusual or non-recurring
non-cash income or gains (including, whether or not otherwise includable as a
separate item in the statement of such Consolidated Net Income for such period,
gains on Dispositions not in the ordinary course of business, but excluding any
gains resulting from the A&E Puts); and

(iv) any cash expenditures during such period on account of any non-cash item
which was added back to Consolidated EBITDA during any prior period from and
after the Effective Date, all as determined for such period (and provided that
the cash expenditure does not impact Consolidated Net Income in the period
paid).

For purposes of calculating the Consolidated Leverage Ratio for any Test Period,
Consolidated EBITDA shall be determined on a pro forma basis in accordance with
Section 1.07 to include results of the Contributed Comcast Businesses as if the
Combination constituted a Material Acquisition.

“Consolidated Leverage Ratio” means, as of the last day of any Test Period, the
ratio of (a) Consolidated Total Indebtedness on such day to (b) Consolidated
EBITDA for such period.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries on a consolidated basis determined in
accordance with GAAP; provided,

 

6



--------------------------------------------------------------------------------

however, that there shall not be included in such Consolidated Net Income (in
each case, without duplication):

(a) (i) any net income of any Person if such Person is not a Restricted
Subsidiary, except to the extent of (A) the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution which is not subject to any
subsequent reduction or clawback by such Person to a Restricted Subsidiary
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below); minus (B) the
aggregate amount of cash contributions or other cash equity investments made by
the Borrower or a Restricted Subsidiary in such Person during such period; and

(ii) any net loss of any Person if such Person is not a Restricted Subsidiary,
except to the extent of (A) the aggregate amount of cash contributions or other
cash equity investments made by the Borrower or a Restricted Subsidiary in such
Person during such period minus (B) the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Restricted
Subsidiary as a dividend or other distribution which is not subject to any
subsequent reduction or clawback by such Person to a Restricted Subsidiary
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (b) below);

(b) any net income of any Restricted Subsidiary if such Subsidiary is subject to
restrictions, directly or indirectly, on the payment of dividends or the making
of distributions by such Restricted Subsidiary, directly or indirectly, to the
Borrower, except that:

(i) the Borrower’s equity in the net income of any such Restricted Subsidiary
for such period shall be included in such Consolidated Net Income up to the
aggregate amount of cash that could have been distributed by such Restricted
Subsidiary during such period to the Borrower or another Restricted Subsidiary
as a dividend (subject, in the case of a dividend to another Restricted
Subsidiary, to the limitation contained in this clause); and

(ii) the Borrower’s equity in a net loss of any such Restricted Subsidiary for
such period shall be included in determining such Consolidated Net Income.

“Consolidated Total Indebtedness” means, as of any date of determination, the
total Indebtedness (other than (i) the types described in clauses (c) and (d) of
the definition thereof, and any Guaranty Obligations relating thereto, and
(ii) with respect to clause (i) of the definition thereof, the face amount of
any undrawn letters of credit and bankers’ acceptances and any Guaranty
Obligations relating thereto) of the Borrower and its Restricted Subsidiaries
determined on a consolidated basis in accordance with GAAP (including, to the
extent not otherwise included therein, (i) the outstanding principal amount of
the Indebtedness underlying any Guaranty Obligations (other than any Guaranty
Obligations with respect to Indebtedness of the types described in clauses (c),
(d) and (i) (with respect to the face amount of any undrawn letters of credit
and bankers’ acceptances only) of the definition thereof) and (ii) obligations
owed under any GE Note or the Comcast Note; provided that in any event,
Consolidated Total Indebtedness shall not include (a) Indebtedness of
Unrestricted Subsidiaries, (b) the LIN Credit Facility and Guaranty Obligations
in respect thereof (if any), only so long as all of the Borrower’s Guaranty
Obligations in respect thereof (if any) (i) have been terminated in full or
(ii) constitute “Excluded NBCU Liabilities” under the Master Agreement (as such
term is defined in the Master Agreement in effect as of the date hereof) or
(c) Specified Non-Recourse Debt; provided further that up to the lesser of
(x) $750,000,000 and (y) the then outstanding principal amount of any GE Note or
Comcast Note shall be excluded from the determination of Consolidated Total
Indebtedness to the extent of the aggregate cash

 

7



--------------------------------------------------------------------------------

and cash equivalents included in the consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as of the date of any determination (other than
any cash or cash equivalents classified as restricted cash on such balance
sheet).

“Continuation” and “Continue” mean, with respect to any Eurodollar Rate Loan,
the continuation of such Eurodollar Rate Loan as a Eurodollar Rate Loan on the
last day of the Interest Period for such Loan.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

“Contributed Businesses” means the NBCU Businesses and the Contributed Comcast
Businesses, collectively.

“Contributed Comcast Businesses” has the meaning set forth in the Master
Agreement.

“Conversion” and “Convert” mean, with respect to any Loan, the conversion of
such Loan from or into another type of Loan.

“Co-Syndication Agents” has the meaning set forth in the introductory paragraph
hereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect affecting the rights
of creditors generally.

“Debt Rating” has the meaning set forth in the definition of Applicable Amount.

“Default” means any event that, with the giving of any notice, the passage of
time, or both, would be an Event of Default.

“Default Rate” means an interest rate equal (i) in the case of overdue principal
of any Loan, 2% per annum plus the rate otherwise applicable to such Loan as
provided in Section 2.12(a) or (ii) in the case of any other overdue amount,
2% per annum plus the rate applicable to Base Rate Loans, in each case to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that has (a) failed to fund its portion of
any Borrowing on the Effective Date, unless the subject of a good faith dispute
between the Borrower and such Lender (as reasonably determined by the
Administrative Agent under the circumstances), (b) notified the Borrower, the
Administrative Agent or any other Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (c) failed, within three Business Days after written
request by the Administrative Agent (which request shall, in any event, be made
promptly upon request by the Borrower), to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
(unless the subject of a good faith dispute between the Borrower and such Lender
based on a reasonable determination under the circumstances); provided that any
such Lender shall cease to be a Defaulting Lender under this clause (c) upon
receipt of such confirmation by the Administrative Agent, (d) otherwise failed
to pay over to the Administrative Agent or any other

 

8



--------------------------------------------------------------------------------

Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute
(as reasonably determined by the Administrative Agent), (e) (i) been (or has a
parent company that has been) adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless in the case of any Lender referred to in this
clause (e) the Borrower, the Administrative Agent shall be satisfied that such
Lender intends, and has all approvals required to enable it, to continue to
perform its obligations as a Lender hereunder or (f) has otherwise become a
“defaulting” lender generally in credit agreements to which it is a party (as
reasonably determined by the Administrative Agent in consultation with the
Borrower). For the avoidance of doubt, a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or its parent by a Governmental Authority.

“Disposition” means (a) any sale, transfer or other disposition of assets or
series of sales, transfers or other disposition of assets by the Borrower or any
Restricted Subsidiary (including by way of asset or stock sale, swap or merger)
other than to the Borrower or any Restricted Subsidiary or (b) the designation
by the Borrower of a Restricted Subsidiary as an Unrestricted Subsidiary.

“Disposition Cash Flow Value” has the meaning set forth in the definition of
Material Disposition.

“Dollar” and “$” means lawful money of the United States of America.

“EDGAR” means the Electronic Data Gathering, Analysis and Retrieval computer
system for the receipt, acceptance, review and dissemination of documents
submitted to the U.S. Securities and Exchange Commission in electronic format.

“Effective Date” means the date upon which all the conditions precedent in
Section 4.02 have been satisfied or waived.

“Effective Date Material Adverse Effect” means, a material adverse effect on the
business, assets, financial condition or operations of the Contributed
Businesses, taken as a whole; provided, however, that, any adverse effect to the
extent arising out of, resulting from or attributable to (a) an event or series
of events or circumstances affecting (i) the United States or global economy
generally or capital or financial markets generally, including changes in
interest or exchange rates, (ii) political conditions generally of the United
States or any other country or jurisdiction in which the Contributed Businesses
operate or (iii) any of the industries generally in which the Contributed
Businesses operate (including labor strikes, work stoppages or walkouts or other
labor disputes, declines in ratings or declines in costs-per-thousand), (b) the
announcement or pendency of transactions contemplated by the Master Agreement or
the other Transaction Agreements (as defined in the Master Agreement), (c) any
changes in applicable Law (as defined in the Master Agreement) or U.S. GAAP (as
defined in the Master Agreement) or the enforcement or interpretation thereof,
(d) actions taken or omitted pursuant to the Master Agreement or taken with the
specific consent of the other parties thereto and each Lead Arranger after the
date of the Master Agreement, (e) any acts of God, (f) any hostilities, acts of
war, sabotage,

 

9



--------------------------------------------------------------------------------

terrorism or military actions, or any escalation or worsening of any such
hostilities, act of war, sabotage, terrorism or military actions (except, with
respect to the foregoing clauses (a), (c), (e) and (f), to the extent such event
or series of events, circumstances, changes, acts or occurrences have a
materially disproportionate effect on the Contributed Businesses relative to
other industry participants), or (g) any failure to meet internal or published
projections, estimates or forecasts of revenues, earnings, or other measures of
financial or operating performance for any period (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded), shall not constitute or be deemed to contribute to an
Effective Date Material Adverse Effect, and otherwise shall not be taken into
account in determining whether an Effective Date Material Adverse Effect has
occurred or would be reasonably likely to occur.

“Environmental Laws” means all Laws relating to environmental, health, safety
and land use matters applicable to any property.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Issuance” means any issuance or sale by any Borrower’s Parent, the
Borrower or any Restricted Subsidiary of any of its Equity Interests other than
an issuance to the Borrower or any Restricted Subsidiary, the Net Cash Proceeds
of which are received by or contributed to, in whole or in part, the Borrower or
any Restricted Subsidiary.

“ERISA” means the Employee Retirement Income Security Act of 1974 and any
regulations issued pursuant thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Sections
414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes
of provisions relating to Section 412 of the Code).

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or the failure by
Borrower or any ERISA Affiliate to make a required contribution to a
Multiemployer Plan; (e) the incurrence by the Borrower or any ERISA Affiliates
of any liability under Title IV of ERISA with respect to the termination of any
Plan, including but not limited to the imposition of any Lien in favor of the
PBGC or any Plan; (f) a determination that any Plan is, or is expected to be, in
“at risk” status (within the meaning of Section 430 of the Code or Section 303
of ERISA); (g) the receipt by the Borrower or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(h) the incurrence by the Borrower or any ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (i) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, Insolvent, in
Reorganization or in endangered or critical status within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA.

 

10



--------------------------------------------------------------------------------

“Eurodollar Base Rate” has the meaning set forth in the definition of Eurodollar
Rate.

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =   

Eurodollar Base Rate

      1.00 - Eurodollar Reserve Percentage    Where,      

“Eurodollar Base Rate” means, for such Interest Period:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the Reuters Screen LIBOR01 Page (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate reasonably determined by the
Administrative Agent (after consultation with the Borrower) to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

(c) in the event the rates referenced in the preceding subsections (a) and
(b) are not available, the rate per annum determined by the Administrative Agent
as the average of the rates of interest (rounded upward to the next 1/100th of
1%) at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, Continued or Converted by the Administrative Agent in its capacity
as a Lender and with a term equivalent to such Interest Period are offered by
Reference Banks to major banks in the London interbank Dollar market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period. If any Reference Bank does not quote such a
rate at the request of the Administrative Agent, such average rate shall be
determined from the rates of the Reference Banks that quote such a rate; and

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities, which includes
deposits by reference to which the interest rate on Eurodollar Rate Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non- United States office of any Lender to United States
residents). The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

The determination of the Eurodollar Reserve Percentage and the Eurodollar Base
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error.

 

11



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan bearing interest based on the Eurodollar
Rate.

“Eurodollar Reserve Percentage” has the meaning set forth in the definition of
Eurodollar Rate.

“Event of Default” means any of the events specified in Section 8.

“Extension of Credit” means a Borrowing, Conversion or Continuation of Loans
(collectively, the “Extensions of Credit”).

“FATCA” has the meaning set forth in Section 3.01(a).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards to
the nearest 1/100 of 1%) equal to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers on such day, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to JPMorgan Chase on such day on such
transactions as determined by the Administrative Agent (which determination
shall be conclusive in the absence of manifest error).

“GAAP” means generally accepted accounting principles applied on a consistent
basis (but subject to changes approved by the Borrower’s independent certified
public accountants).

“GE” means General Electric Company, a New York corporation.

“GE Note” has the meaning set forth in the Master Agreement.

“Governmental Authority” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality, central bank or public body, including the Federal
Communications Commission, (c) any state public utilities commission or other
authority and any federal, state, county, or municipal licensing or franchising
authority or (d) any court or administrative tribunal.

“Guarantee Agreement” means a guarantee agreement substantially in the form of
Exhibit E.

“Guarantor” means each Subsidiary of the Borrower that becomes a party to a
Guarantee Agreement.

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of any other Person or (b) legally binding obligation of such
Person to purchase or pay (or to advance or supply funds for the purchase or
payment of) Indebtedness of any other Person, or to purchase property,
securities, or services for the purpose of assuring the owner of such
Indebtedness of the payment of such Indebtedness or to maintain working capital,
equity capital or other financial statement condition of such other Person so as
to enable such other Person to pay such Indebtedness; provided, however, that
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guaranty Obligation shall be

 

12



--------------------------------------------------------------------------------

deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, covered by such Guaranty Obligation or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the Person in good faith.

“Incurrence of Indebtedness” means the incurrence of any Indebtedness of the
type set forth in clause (a) or (b) of the definition of Indebtedness by the
Borrower or any Restricted Subsidiary other than (i) asset securitization
transactions, (ii) any borrowing under the Three-Year Credit Agreement,
(iii) Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower
or any other Subsidiary, (iv) Indebtedness (x) existing on the Initial Effective
Date (including, for the avoidance of doubt, the Permitted Surviving
Indebtedness), (y) incurred or assumed after the date hereof but on or before
the Effective Date (giving effect to the Transactions) to the extent permitted
by the Master Agreement as in effect on the Initial Effective Date and without
giving effect to any consent thereunder (including, for the avoidance of doubt,
the Permitted Surviving Indebtedness) and (z) modifications, extensions,
renewals, replacements or refinancings of such Indebtedness (other than
modifications, extensions, renewals, replacements or refinancings of
Indebtedness described in clause (x) above that are consummated after the
Effective Date unless such Indebtedness constitutes Permitted Surviving
Indebtedness or is incidental to the operations of the Borrower or any
Restricted Subsidiary) that do not increase the outstanding principal amount
thereof and (v) other Indebtedness to the extent that the aggregate principal
amount of such Indebtedness, together with the principal amount of all other
Indebtedness incurred in reliance on this clause (v), does not exceed
$100,000,000.

“Indebtedness” means, as to any Person, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the obligations secured thereby have been
assumed, (f) all Guaranty Obligations of such Person with respect to
Indebtedness of others, (g) all capital lease obligations of such Person,
(h) all Attributable Indebtedness under Sale-Leaseback Transactions under which
such Person is the lessee and (i) all obligations of such Person as an account
party in respect of outstanding letters of credit (whether or not drawn) and
bankers’ acceptances; provided, however, that Indebtedness shall not include
(i) trade and other ordinary course payables and accrued expenses arising in the
ordinary course of business, (ii) deferred compensation, pension and other
post-employment benefit liabilities and (iii) take-or-pay obligations arising in
the ordinary course of business; provided, further, that in the case of any
obligation of such Person which is recourse only to certain assets of such
Person, the amount of such Indebtedness shall be deemed to be equal to the
lesser of the amount of such Indebtedness or the value of the assets to which
such obligation is recourse as reflected on the balance sheet of such Person at
the time of the incurrence of such obligation; and provided, further, that the
amount of any Indebtedness described in clause (e) above shall be the lesser of
the amount of the Indebtedness or the fair market value of the property securing
such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.13.

“Indemnitees” has the meaning set forth in Section 10.13.

“Initial Effective Date” means the date upon which all the conditions precedent
in Section 4.01 have been satisfied or waived.

“Insolvent”, with respect to any Multiemployer Plan, means the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

13



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Loan, (i) initially, the
period commencing on the date such Eurodollar Rate Loan is disbursed or
Continued as, or Converted into, such Eurodollar Rate Loan and (ii) thereafter,
the period commencing on the last day of the preceding Interest Period, and
ending, in each case, on the earlier of (A) the scheduled maturity date of such
Loan, or (B) one, two, three or six months thereafter (or, if acceptable to all
of the Lenders, one or two weeks thereafter); provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) unless the Administrative Agent otherwise consents, there may not be more
than twenty (20) Interest Periods for Eurodollar Rate Loans in effect at any
time.

“IRS” means the United States Internal Revenue Service.

“JPMorgan Chase” means JPMorgan Chase Bank, N.A.

“Laws” or “Law” means all international, foreign, federal, state and local
statutes, treaties, rules, regulations, ordinances, codes and administrative or
judicial precedents or authorities, including, if consistent therewith, the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof.

“Lead Arrangers” means the collective reference to J.P. Morgan Securities, Inc.,
Goldman Sachs Credit Partners L.P. and Morgan Stanley Senior Funding, Inc.

“Lender” means each lender from time to time party hereto and, subject to the
terms and conditions of this Agreement, their respective successors and assigns
(but not any purchaser of a participation hereunder unless otherwise a party to
this Agreement).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on its Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify the Administrative Agent and
the Borrower.

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge or other security interest (including any
conditional sale or other title retention agreement, or any financing lease or
Sale-Leaseback Transaction having substantially the same economic effect as any
of the foregoing), including the interest of a purchaser of accounts receivable;
provided that Liens shall not include ordinary and customary contractual set off
rights.

“LIN Credit Facility” means, the Credit Agreement, dated as of March 2, 1998,
among LIN Television of Texas, LP and General Electric Capital Corporation, as
lender, and all amendments, modifications, supplements, refinancings or
replacements thereof.

“Loan” means any advance made by any Lender to the Borrower as provided in
Section 2 (collectively, the “Loans”).

 

14



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Guarantee Agreement, each
Request for Extension of Credit, each Compliance Certificate, each fee letter
and each other instrument or agreement from time to time delivered by the
Borrower pursuant to this Agreement.

“Master Agreement” means that certain Master Agreement, dated as of December 3,
2009, among GE, the Borrower, Comcast and Newco, along with the Ancillary
Agreements and Disclosure Letters described and defined therein.

“Master Agreement Note” means any Comcast Note or GE Note.

“Material Acquisition” means any Acquisition (the “Subject Acquisition”) that
has an Acquisition Cash Flow Value (as defined below) for the Test Period ended
on the last day of the fiscal quarter most recently ended that is greater than
5% of the Consolidated EBITDA for such Test Period. The “Acquisition Cash Flow
Value” is an amount equal to (a) the portion of the Consolidated EBITDA of the
assets comprising the Subject Acquisition less (b) the Consolidated EBITDA of
any assets disposed of by Borrower or any Restricted Subsidiary (other than to
Borrower or any Restricted Subsidiary) in connection with the Subject
Acquisition.

“Material Adverse Effect” means any set of circumstances or events which (a) has
or would reasonably be expected to have a material adverse effect upon the
validity or enforceability against the Borrower of any Loan Document or (b) has
had or would reasonably be expected to have a material adverse effect on the
ability of the Borrower to perform its payment obligations under any Loan
Document; provided that all references to “Material Adverse Effect” shall refer
to “Effective Date Material Adverse Effect” for the purpose of any
representation hereunder made on or prior to the Effective Date.

“Material Disposition” means any Disposition (the “Subject Disposition”) that
has a Disposition Cash Flow Value (as defined below), for the Test Period ended
on the last day of the fiscal quarter most recently ended that is greater than
5% of the Consolidated EBITDA for such Test Period. The “Disposition Cash Flow
Value” is an amount equal to (a) the portion of Consolidated EBITDA of the
assets comprising the Subject Disposition less (b) the Consolidated EBITDA of
any assets acquired or retained by Borrower or any Restricted Subsidiary (other
than from Borrower or any Restricted Subsidiary) in connection with the Subject
Disposition.

“Maximum Rate” has the meaning set forth in Section 10.08.

“Minimum Amount” means, with respect to each of the following actions, the
minimum amount and any multiples in excess thereof set forth opposite such
action:

 

Type of Action

   Minimum
Amount    Multiples in
excess thereof

Borrowing or prepayment of, or Conversion into, Base Rate Loans

   $ 5,000,000    $ 1,000,000

Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar Rate
Loans

   $ 5,000,000    $ 1,000,000

Assignments

   $ 5,000,000      None

 

15



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., or its successor, or if it is
dissolved or liquidated or no longer performs the functions of a securities
rating agency, such other nationally recognized securities rating agency agreed
upon by the Borrower and the Administrative Agent and approved by the Required
Lenders.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA.

“NBCU” means NBC Universal, Inc.

“NBCU Businesses” has the meaning set forth in the Master Agreement (but
excluding the Excluded NBCU Assets and the Excluded NBCU Liabilities (each, as
defined in the Master Agreement)).

“NBCU Dividend” has the meaning set forth on Schedule 1.01C

“Net Cash Proceeds” means, (a) with respect to any Asset Sale or Recovery Event,
the proceeds thereof in the form of cash and cash equivalents (including any
cash proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable, purchase price adjustment receivable, or
otherwise, but only as and when received) received by the Borrower or any
Restricted Subsidiary, net of (i) all attorneys’ fees, accountants’ fees,
investment banking fees, brokerage, consultant and other customary fees and
commissions, title and recording tax expenses and other fees and expenses
incurred by the Borrower and its Restricted Subsidiaries in connection with such
Asset Sale or Recovery Event, (ii) all taxes (including taxes arising out of the
distribution of such cash proceeds by a Subsidiary organized and existing
outside the United States of America or any political subdivision thereof
directly to the Borrower or any Restricted Subsidiary or indirectly to the
Borrower or any Restricted Subsidiary by one or more intermediate Subsidiaries
or another Subsidiary organized and existing under the laws of the United States
of America or any political subdivision thereof, paid or reasonably estimated to
be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), (iii) any reasonably
identifiable liabilities or obligations associated with the property or assets
Disposed of in such Asset Sale and retained, indemnified or insured by the
Borrower or any Restricted Subsidiary after such Asset Sale, including without
limitation pension and other post-employment benefit liabilities, liabilities
related to environmental matters, and liabilities relating to any
indemnification obligations associated with such Asset Sale, (iv) all payments
made, and all installment payments required to be made, with respect to any
obligation (x) that is secured by any property or assets subject to such Asset
Sale or Recovery Event, in accordance with the terms of any Lien upon such
property or assets, or (y) that must by its terms, or in order to obtain a
necessary consent to such Asset Sale, or by applicable law, be repaid out of the
proceeds from such Asset Sale or Recovery Event, (v) all distributions and other
payments required to be made to minority interest holders in Subsidiaries or
joint ventures as a result of such Asset Sale or Recovery Event, or to any other
Person (other than the Borrower or any Restricted Subsidiary) owning a
beneficial interest in the property or assets Disposed of in such Asset Sale or
subject to such Recovery Event and (vi) the amount of any purchase price or
similar adjustment (x) claimed by any Person to be owed by the Borrower or any
Restricted Subsidiary, until such time as such claim shall have been settled or
otherwise finally resolved or (y) paid or payable by the Borrower or any
Restricted Subsidiary, in either case in respect of such Asset Sale, and
(b) with respect to any Equity Issuance or Incurrence of Indebtedness, the
aggregate amount of all cash proceeds received by the Borrower or any Restricted
Subsidiary in respect of such Equity Issuance or Incurrence of Indebtedness, net
of fees, expenses, costs, underwriting discounts and commissions incurred by the
Borrower or any Restricted Subsidiary in connection therewith and net of taxes
paid or estimated to be payable as a result thereof.

 

16



--------------------------------------------------------------------------------

“Newco” means Navy, LLC, a Delaware limited liability company.

“Non-Excluded Taxes” has the meaning set forth in Section 3.01(a).

“Notes” means the collective reference to any promissory note evidencing Loans.

“Obligations” means all advances to, and debts, liabilities, and obligations of,
the Borrower arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Laws by
or against the Borrower.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Obligations” means, as of any date, the collective reference to and
the aggregate outstanding principal amount of all Loans.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity thereto performing similar functions.

“Permitted Surviving Indebtedness” means the Indebtedness listed on Schedule
1.01B.

“Person” means any individual, trustee, corporation, general partnership,
limited partnership, limited liability company, joint stock company, trust,
unincorporated organization, bank, business association, firm, joint venture or
Governmental Authority.

“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(3) of ERISA, other than a Multiemployer Plan), that is subject to
Title IV of ERISA or Section 412 or 430 of the Code and in respect of which the
Borrower or any ERISA Affiliate is, or if such Plan were terminated, would under
Section 4062 or 4069 of ERISA be deemed to be, an “employer” as defined in
Section 3(5) of ERISA.

“Proceeding Party” has the meaning set forth in Section 10.05.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.

“Qualified IPO” means the issuance of common Equity Interests in an underwritten
primary public offering pursuant to an effective registration statement filed
with the Securities and Exchange Commission in accordance with the Securities
Act of 1933, by the Borrower, Newco or any Borrower’s Parent that directly or
indirectly owns 100% of the Borrower’s Equity Interests.

“Recovery Event” means (a) any loss of or damage to property or assets of the
Borrower or any Restricted Subsidiary that results in the receipt by such
persons of proceeds of insurance (other than business interruption insurance)
exceeding $100,000,000 (individually or in the aggregate) or (b) any taking of
property or assets of the Borrower or any Restricted Subsidiary that results in
the receipt by such Person of a compensation payment in respect thereof
exceeding $100,000,000 (individually or in the aggregate).

“Reference Banks” means JPMorgan Chase, Bank of America, N.A. and Citibank, N.A.

 

17



--------------------------------------------------------------------------------

“Reference Statements” means the financial statements described in
Section 4.02(j).

“Refund Repayment Requirement” has the meaning set forth in Section 3.01(f).

“Register” has the meaning set forth in Section 2.10(b).

“Regulation S-X” has the meaning set forth in Section 4.02(j).

“Reinvestment Deferred Amount” means with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Loans as
a result of the delivery of a Reinvestment Notice.

“Reinvestment Event” means any Asset Sale or Recovery Event in respect of which
the Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice” means a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair assets useful in the business of the
Borrower or its Subsidiaries.

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to acquire or repair assets useful
in the business of the Borrower or its Subsidiaries.

“Reinvestment Prepayment Date” means with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to acquire or
repair assets useful in the Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.

“Remaining Debt Rating” has the meaning set forth in the definition of
Applicable Amount.

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA, has been
waived, with respect to a Plan (other than a plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to the provisions
of subsection (m) or (of) of Section 414 of the Code).

“Representatives” has the meaning set forth in Section 10.17.

“Request for Extension of Credit” means, unless otherwise specified herein, with
respect to a Borrowing, Conversion or Continuation of Loans, a written request
substantially in the form of Exhibit A.

“Required Lenders” means, as of any date of determination, Lenders (excluding
any Lender that is a Defaulting Lender, until all matters that caused such
Lender to be a Defaulting Lender

 

18



--------------------------------------------------------------------------------

have been remedied) holding more than 50% of (a) until the Effective Date, the
Commitments then in effect and (b) thereafter, the sum of the aggregate unpaid
principal amount of the Loans then outstanding

“Requisite Notice” means a notice delivered in accordance with Section 10.02.

“Requisite Time” means, with respect to any of the actions listed below, the
time and date set forth below opposite such action:

 

Type of Action

  

Applicable Time

  

Date of Action

Delivery of Request for Extension of Credit for, or notice for:      

•     Borrowing or prepayment of Base Rate Loans

   11:00 a.m.    Same Business Day as such Loans Borrowing or prepayment

•     Conversion into Base Rate Loans

   11:00 a.m.    Same Business Day as such Conversion

•     Borrowing, prepayment or Continuation of, or Conversion into, Eurodollar
Rate Loans

   11:00 a.m.    3 Business Days prior to such Borrowing, prepayment,
Continuation or Conversion

•     Voluntary reduction in or termination of Commitments

   11:00 a.m.    Same Business Day as such reduction or termination

•     Payments by the Lenders or the Borrower to the Administrative Agent

     1:00 p.m.    On the date payment is due

“Responsible Officer” means, as to any Person, the president, the controller,
the chief financial officer, the treasurer or any assistant treasurer of such
Person. Any document or certificate hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

“Restricted Group” means, collectively, the Borrower and the Restricted
Subsidiaries.

“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., or its successor, or if it is dissolved or liquidated or no
longer performs the functions of a securities rating agency, such other
nationally recognized securities rating agency agreed upon by the Borrower and
the Administrative Agent and approved by the Required Lenders.

“Sale-Leaseback Transaction” means any arrangement whereby the Borrower or any
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred.

“Senior Notes” has the meaning set forth on Schedule 1.01C.

 

19



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Restricted Subsidiary whose Consolidated
EBITDA was greater than 5% of the Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, for the Test Period most
recently ended, or whose assets comprised more than 5% of the total assets of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, as of the
last day of the fiscal quarter most recently ended.

“Solvent” means, with respect to any Person and its Subsidiaries as of the
Effective Date, that as of the Effective Date (i) the sum of the debt (including
contingent liabilities) of such Person and its Subsidiaries does not exceed the
present fair saleable value of the present assets of such Person and its
Subsidiaries; (ii) the capital of such Person and its Subsidiaries is not
unreasonably small in relation to the business of such Person and its
Subsidiaries as contemplated on such date; and (iii) such Person and its
Subsidiaries do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due and have not incurred debts including current obligations beyond
their ability to pay such debt as they mature in the ordinary course of
business. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Specified Non-Recourse Debt” means any account or trade receivable factoring,
securitization, sale or financing facility, the obligations of which are
non-recourse (except with respect to customary representations, warranties,
covenants and indemnities made in connection with such facility) to the Borrower
or any of its Restricted Subsidiaries.

“Specified Representations” means the representations and warranties contained
in Sections 5.01(a), 5.02, 5.03, 5.09 and 5.15.

“Subject Acquisition” has the meaning set forth in the definition of Material
Acquisition.

“Subject Disposition” has the meaning set forth in the definition of Material
Disposition.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, directly or indirectly, through one or more
intermediaries, or both, by such Person; provided, however, that Station Venture
Holdings, LLC, Station Venture Operations, LP and their respective subsidiaries
and its and their respective successors and Universal City Florida Holding Co.
I, Universal City Florida Holding Co. II and their respective subsidiaries and
its and their respective successors shall not be deemed to be Subsidiaries of
the Borrower. Unless otherwise specified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Successor Corporation” has the meaning set forth in Section 7.03(a)(i).

“Test Period” has the meaning set forth in Section 1.07.

“30 Rock Development Agreement” means any condominium plan, declaration unit
owners agreement, declaration of covenants and restrictions, reciprocal easement
agreement or similar

 

20



--------------------------------------------------------------------------------

agreement with respect to the NBCU Leased Real Property (as defined in the
Master Agreement) located at 30 Rockefeller Plaza, New York, New York.

“Three-Year Credit Agreement” means the Three-Year Credit Agreement, dated as of
March 19, 2010, among the Borrower, the lenders party thereto, Goldman Sachs
Credit Partners L.P. and Morgan Stanley Senior Funding, Inc., as co-syndication
agents, Bank of America, N.A. and Citigroup Global Markets Inc., as
co-documentation agents, and JPMorgan Chase Bank, N.A., as administrative agent.

“Three-Year Facility Event of Default” has the meaning set forth in
Section 8.01(f).

“Threshold Amount” means $200,000,000.

“Ticking Fee Rate” means, from the Initial Effective Date until September 3,
2010, 0.375% per annum, and thereafter 0.50% per annum.

“to the best knowledge of” means, when modifying a representation, warranty or
other statement of any Person, that the fact or situation described therein is
known by such Person (or, in the case of a Person other than a natural Person,
known by any officer of such Person) making the representation, warranty or
other statement, or, if such Person had exercised ordinary care in performing
his or its required duties, would have been known by such Person (or, in the
case of a Person other than a natural Person, would have been known by an
officer of such Person).

“Transactions” means the transactions described on Schedule 1.01C.

“type” of Loan means as to any Loan, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unfunded Pension Liability” means the excess of a Plan’s accumulated benefit
obligations, over the current fair market value of that Plan’s assets,
determined in accordance with the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87 for the applicable plan year.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated as an
“Unrestricted Subsidiary” from time to time in accordance with Section 6.13.
Until so designated, each Subsidiary of the Borrower shall be a Restricted
Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

1.02 Use of Certain Terms.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto or
thereto, unless otherwise defined therein.

(b) As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

(c) The words “herein” and “hereunder” and words of similar import when used in
any Loan Document shall refer to the applicable Loan Document as a whole and not
to any particular

 

21



--------------------------------------------------------------------------------

provision thereof. The term “including” is by way of example and not limitation.
References herein to a Section, subsection or clause shall, unless the context
otherwise requires, refer to the appropriate Section, subsection or clause in
this Agreement.

(d) The term “or” is disjunctive; the term “and” is conjunctive. The term
“shall” is mandatory; the term “may” is permissive.

1.03 Accounting Terms. All accounting terms not specifically or completely
defined in this Agreement shall be construed in conformity with, and all
financial data required to be submitted by this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time in the United States; provided, however, that for purposes of determining
compliance with the covenants set forth in Section 7.07, if there are changes in
GAAP after December 31, 2009 that materially affect the calculation of the
covenants in Section 7.07 in such a manner as to be inconsistent with the intent
of this Agreement, the Administrative Agent and the Borrower shall negotiate in
good faith to determine such adjustments to the method of calculating compliance
with Section 7.07 or related definitions as to make them consistent with the
intent hereof. Promptly upon the Borrower and the Administrative Agent reaching
such agreement, the Administrative Agent shall notify the Lenders of such
adjustments, which shall be conclusive unless the Required Lenders object to
such adjustments within 30 days of receipt of notice. Each Compliance
Certificate shall be prepared in accordance with this Section 1.03, except for
the exclusion of Unrestricted Subsidiaries from the calculations therein.
Notwithstanding anything to the contrary contained herein, references herein to
“the Borrower and its Restricted Subsidiaries on a consolidated basis” shall be
deemed to refer to the Borrower and its Restricted Subsidiaries without taking
into account the results or financial position of any Unrestricted Subsidiary.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed in this Agreement and rounding
the result up or down to the nearest number (with a round-up if there is no
nearest number) to the number of places by which such ratio is expressed in this
Agreement.

1.05 Exhibits and Schedules. All exhibits and schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.

1.06 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to agreements (including the Loan Documents) and other
contractual instruments shall include all amendments, restatements, extensions,
supplements and other modifications thereto (unless prohibited by any Loan
Document), and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.07 Pro Forma Calculations. For the purposes of calculating Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries, on a consolidated basis, for
any period of four consecutive fiscal quarters most recently ended (a “Test
Period”), (i) if at any time during such Test Period (or, in the case of any pro
forma calculation required to be made pursuant hereto in respect of the
designation of a Restricted Subsidiary as an Unrestricted Subsidiary that is a
Material Disposition, at any time during the period commencing on the first day
of such Test Period and ending on the date such designation is made) the
Borrower or any Restricted Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Test Period shall be reduced by an amount equal
to the Consolidated EBITDA (if positive) for such Test Period attributable to
the assets which are the subject of such Material Disposition or increased by an
amount equal to the Consolidated EBITDA (if negative) for

 

22



--------------------------------------------------------------------------------

such Test Period attributable to such assets; (ii) if at any time during such
Test Period (or, in the case of any pro forma calculation required to be made
pursuant hereto in respect of the designation of an Unrestricted Subsidiary as a
Restricted Subsidiary that is a Material Acquisition, at any time during the
period commencing on the first day of such Test Period and ending on the date
such designation is made) the Borrower or any Restricted Subsidiary shall have
made a Material Acquisition, Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, for such Test Period shall be
calculated after giving pro forma effect thereto (including the incurrence or
assumption of any Indebtedness in connection therewith) as if such Material
Acquisition (and the incurrence or assumption of any such Indebtedness) occurred
on the first day of such Test Period; and (iii) if at any time during such Test
Period any Person that subsequently became a Restricted Subsidiary or was merged
with or into the Borrower or any Restricted Subsidiary since the beginning of
such Test Period shall have entered into any Material Disposition or Material
Acquisition that would have required an adjustment pursuant to clause (i) or
(ii) above if made by the Borrower or a Restricted Subsidiary during such Test
Period, Consolidated EBITDA of the Borrower and its Restricted Subsidiaries, on
a consolidated basis, for such Test Period shall be calculated after giving pro
forma effect thereto as if such Material Disposition or Material Acquisition
occurred on the first day of such Test Period. For the purposes of this section,
whenever pro forma effect is to be given to a Material Disposition or Material
Acquisition and the amount of income or earnings related thereto, the pro forma
calculations shall be determined in good faith by a Responsible Officer of the
Borrower. Comparable adjustments shall be made in connection with any
determination of Consolidated EBITDA.

SECTION 2

THE COMMITMENTS AND EXTENSIONS OF CREDIT

2.01 Amount and Terms of the Commitments. Subject to the terms and conditions
set forth in this Agreement, each Lender severally agrees to make loans
hereunder (the “Loans”) on the Effective Date in Dollars in an amount equal to
such Lender’s Commitment. The Loans may from time to time be Eurodollar Rate
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.02 and 2.11.

2.02 Procedure for Loan Borrowing.

(a) The Borrower shall give the Administrative Agent irrevocable notice
requesting that the Lenders make the Loans on the Effective Date in a Minimum
Amount by delivering a Request for Extension of Credit by Requisite Notice to
the Administrative Agent not later than the Requisite Time therefor. Following
receipt of such Request for Extension of Credit, the Administrative Agent shall
promptly notify each Lender by Requisite Notice. Each Lender shall make the
funds for its Loan available to the Administrative Agent at the Administrative
Agent’s Office not later than the Requisite Time therefor on the Effective Date.
Upon satisfaction of the applicable conditions set forth in Section 4.02, all
funds so received shall be made available to the Borrower in like funds
received.

(b) All unused Commitments after giving effect to the Borrowing on the Effective
Date shall automatically expire.

(c) The failure of any Lender to make its Loan on the Effective Date shall not
relieve any other Lender of its obligation to make its Loan on the Effective
Date, but the Commitments of the Lenders are several and no Lender shall be
responsible for the failure of any other Lender to so make its Loan.

 

23



--------------------------------------------------------------------------------

2.03 Repayment of Loans. The Loans (the amounts of which shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.08 and 2.09) shall be repayable in full on the
Bridge Facility Maturity Date. Repayments of the Loans may not be reborrowed.

2.04 Reductions and Termination of Commitments.

(a) Upon Requisite Notice to the Administrative Agent not later than the
Requisite Time therefor, the Borrower may at any time and from time to time,
without premium or penalty, permanently and irrevocably reduce the Commitments
in a Minimum Amount therefor or terminate the Commitments in full. The
Administrative Agent shall promptly notify the Lenders of any such request for
reduction or termination of the Commitments. Each Lender’s Commitment shall be
reduced pro rata by the amount of such reduction.

(b) The Commitments shall be automatically terminated upon the earlier to occur
of (i) the termination of the Master Agreement by the parties thereto and
(ii) December 3, 2010 (or such later date as the “End Date” under the Master
Agreement may be extended pursuant to Section 10.01(d) thereof, but in any event
no later than June 3, 2011) unless, in the case of this clause (ii), each Lender
shall, in its sole discretion, agree to an extension. Upon the termination of
the Commitments pursuant to this Section 2.04(b), all accrued and unpaid ticking
fees payable under Section 2.13(a) shall become immediately due and payable.

2.05 Mandatory Reduction of Commitments.

(a) If on or after the Initial Effective Date but prior to the Effective Date
any Equity Issuance or Incurrence of Indebtedness shall have occurred (excluding
(i) issuances of Equity Interests to the Borrower’s existing Equity Interest
holders and (ii) any Indebtedness incurred by any Restricted Subsidiary in
accordance with Section 7.02 (other than clause (f) thereof)), an amount equal
to 100% of the Net Cash Proceeds thereof shall be applied on the date of such
Equity Issuance or Incurrence of Indebtedness toward the reduction of
Commitments.

(b) If on or after the Initial Effective Date but prior to the Effective Date
the Borrower or any of its Restricted Subsidiaries shall receive Net Cash
Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, such Net Cash Proceeds shall be
applied on such date toward the reduction of the Commitments; provided, that,
notwithstanding the foregoing, (i) the aggregate Net Cash Proceeds of Asset
Sales and Recovery Events that may be excluded from the foregoing requirement
pursuant to a Reinvestment Notice shall not exceed $100,000,000 in the aggregate
and (ii) on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the reduction of Commitments.

(c) The Administrative Agent will promptly notify each Lender of any mandatory
reduction of Commitments. Each Lender’s Commitment shall be reduced pro rata by
the amount of such reduction.

2.06 [RESERVED]

2.07 [RESERVED]

2.08 Voluntary Prepayments of Loans.

 

24



--------------------------------------------------------------------------------

(a) Upon Requisite Notice to the Administrative Agent not later than the
Requisite Time therefor, the Borrower may at any time and from time to time
voluntarily prepay Loans made to it in part in the Minimum Amount therefor or in
full without premium or penalty. The Administrative Agent will promptly notify
each Lender of such Lender’s percentage of such prepayment. Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest thereon,
together with the costs set forth in Section 3.05.

(b) Prepayments of the Loans shall be applied to the payment to be made on the
Bridge Facility Maturity Date. Prepayments of the Loans may not be reborrowed.

2.09 Mandatory Prepayments of Loans.

(a) If on or after the Effective Date any Equity Issuance or Incurrence of
Indebtedness shall occur (excluding (i) issuances of Equity Interests to
Comcast, GE or their respective affiliates and (ii) any Indebtedness incurred by
any Restricted Subsidiary in accordance with Section 7.02 other than clause
(f) thereof), an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied not later than 5 Business Days following the receipt of such Net Cash
Proceeds toward the prepayment of the Loans.

(b) If on or after the Effective Date the Borrower or any of its Restricted
Subsidiaries shall receive Net Cash Proceeds from any Asset Sale or Recovery
Event then, unless a Reinvestment Notice shall be delivered in respect thereof,
such Net Cash Proceeds shall be applied not later than 5 Business Days following
the receipt of such Net Cash Proceeds toward the prepayment of the Loans;
provided, that, notwithstanding the foregoing, (i) the aggregate Net Cash
Proceeds of Asset Sales and Recovery Events that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$100,000,000 in the aggregate and (ii) on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans.

(c) The Administrative Agent will promptly notify each Lender of such mandatory
prepayment of the Loans. Each such Lender’s Loan shall be reduced pro rata by
the amount of such prepayment. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest thereon, together with the costs set forth
in Section 3.05. Mandatory prepayments of the Loans may not be reborrowed.

2.10 Documentation of Loans.

(a) Upon the request of any Lender made through the Administrative Agent, a
Lender’s Loans may be evidenced by one or more Notes of the Borrower, instead of
or in addition to its loan accounts or records. Each such Lender may attach
schedules to its Notes and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto. Any failure so to record or any error
in doing so shall not, however, limit or otherwise affect the obligation of the
Borrower to pay any amount owing with respect to the Obligations.

(b) The Administrative Agent shall maintain, at the Administrative Agent’s
Office, a register for the recordation of the names and addresses of the Lenders
and the Commitments and Extensions of Credit of each Lender from time to time as
more fully described in subsection (c) (the “Register”). The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice. The Administrative Agent
shall maintain the Register, acting, solely for this administrative purpose
only, as agent for the Borrower (it

 

25



--------------------------------------------------------------------------------

being acknowledged and agreed that the Administrative Agent and each
Administrative Agent-Related Person, in such capacity, shall constitute
Indemnitees under Section 10.13).

(c) The Administrative Agent shall record in the Register the Commitments and
Extensions of Credit from time to time of each Lender, the amount of any
principal or interest due and payable by the Borrower to each Lender hereunder,
and the amount of any sum received by the Administrative Agent hereunder from
the Borrower, whether such sum constitutes principal or interest (and the type
of Loan to which it applies), fees, expenses or other amounts due under the Loan
Documents and each Lender’s share thereof, if applicable. Any recordation shall
be conclusive and binding on the Borrower and each Lender, absent manifest
error; provided, however, that the failure to make any such recordation, or any
error in such recordation, shall not affect any Lender’s Commitments or
Outstanding Obligations or outstanding Loans.

(d) Each Lender shall record on its internal loan accounts or records (and may
record on the Note(s) held by such Lender) the amount of each Extension of
Credit made by it and each payment in respect thereof; provided that the failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or Outstanding Obligations or outstanding Loans; and
provided, further, that in the event of any inconsistency between the Register
and any Lender’s records, the recordations in the Register shall govern, absent
manifest error.

(e) The Borrower, the Administrative Agent and the Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Extensions of Credit listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or
Extensions of Credit shall be effective, in each case, unless and until an
Assignment and Acceptance effecting the assignment or transfer thereof shall
have been accepted by the Administrative Agent and recorded in the Register.
Prior to such recordation, all amounts owed with respect to the applicable
Commitment or Outstanding Obligations or outstanding Loans shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Outstanding Obligations or outstanding Loans.

2.11 Continuation and Conversion Option.

(a) The Borrower may irrevocably request a Conversion or Continuation of Loans
on any Business Day in a Minimum Amount therefor by delivering a Request for
Extension of Credit therefor by Requisite Notice to the Administrative Agent not
later than the Requisite Time therefor. All Conversions and Continuations shall
constitute Base Rate Loans unless properly and timely otherwise designated as
set forth in the prior sentence.

(b) Unless the Borrower pays all amounts due under Section 3.05, if any, a
Eurodollar Rate Loan may be Continued or Converted only on the last day of the
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, the Administrative Agent may (and upon the request of the Required
Lenders shall) prohibit Loans from being requested as, Converted into, or
Continued as Eurodollar Rate Loans, and the Required Lenders may demand that any
or all of then outstanding Eurodollar Rate Loans be Converted immediately into
Base Rate Loans.

(c) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Eurodollar Rate Loan upon determination
of the same. The Administrative Agent shall from time to time notify the
Borrower and the Lenders of any change in

 

26



--------------------------------------------------------------------------------

JPMorgan Chase’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

2.12 Interest.

(a) Subject to subsection (b) below, and unless otherwise specified herein, the
Borrower hereby promises to pay interest on the unpaid principal amount of each
Loan made to it (before and after default, before and after maturity, before and
after judgment and before and after the commencement of any proceeding under any
Debtor Relief Laws) from the date borrowed until paid in full (whether by
acceleration or otherwise) on each Applicable Payment Date at a rate per annum
equal to:

(i) in the case of Base Rate Loans, the Base Rate plus the Applicable Amount for
such type of Loan;

(ii) in the case of Eurodollar Rate Loans, the Eurodollar Rate for the Interest
Period in effect for such Borrowing plus the Applicable Amount for such type of
Loan;

(b) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), the Borrower hereby
promises to pay interest (after as well as before entry of judgment thereon to
the extent permitted by Law) on such amount at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be payable upon demand.

(c) On any Business Day, the Borrower may call the Administrative Agent and
request information as to the then current Eurodollar Base Rate or Base Rate,
and the Administrative Agent shall provide such information.

2.13 Fees.

(a) Ticking Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender pro rata according to its Aggregate Exposure Percentage a
ticking fee equal to the average daily amount of such Lender’s Commitments
multiplied by the Ticking Fee Rate then in effect. The ticking fee shall accrue
at all times from the Initial Effective Date until the earlier to occur of
(i) the termination or expiration of the Commitments and (ii) the Effective
Date, and shall be payable on such earlier date.

(b) Duration Fee. If the Loans have not been repaid in full in cash on or prior
to:

(i) the 90th day after the Effective Date, a fully earned and non-refundable
duration fee equal to 0.75% of the aggregate principal amount of Loans then
outstanding shall be due and payable in full on such date for the ratable
benefit of each Lender;

(ii) the 180th day after the Effective Date, a fully earned and non-refundable
duration fee equal to 1.25% of the aggregate principal amount of Loans then
outstanding shall be due and payable in full on such date for the ratable
benefit of each Lender; and

(iii) the 270th day after the Effective Date, a fully earned and non-refundable
duration fee equal to 1.75% of the aggregate principal amount of Loans then
outstanding shall be due and payable in full on such date for the ratable
benefit of each Lender.

 

27



--------------------------------------------------------------------------------

(c) Other Fees. The Borrower agrees to pay to the other parties hereto (and
their respective Affiliates) fees in the amounts and on the dates previously
agreed to in writing by the Borrower and such parties (or their Affiliates),
except that any “ticking fee” payable pursuant to any such agreement with
respect to the Commitments shall, from the Initial Effective Date, be replaced
with the fee referred to in Section 2.13(a).

2.14 Computation of Interest and Fees. Computation of interest on Base Rate
Loans when the Base Rate is determined by JPMorgan Chase’s “prime rate” shall be
calculated on the basis of a year of 365 or 366 days, as the case may be, and
the actual number of days elapsed. Computation of all other types of interest
and all fees shall be calculated on the basis of a year of 360 days and the
actual number of days elapsed. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall bear interest for one
day.

2.15 Making Payments.

(a) Except as otherwise provided herein, all payments by the Borrower or any
Lender hereunder shall be made to the Administrative Agent at the Administrative
Agent’s Office not later than the Requisite Time for such type of payment. All
payments received after such Requisite Time shall be deemed received on the next
succeeding Business Day for purposes of the calculation of interest and fees,
but not for purposes of determining whether a Default has occurred. All payments
of principal and interest shall be made in immediately available funds in
Dollars. All payments by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff.

(b) Upon satisfaction of any applicable terms and conditions set forth herein,
the Administrative Agent shall promptly make any amounts received in accordance
with Section 2.15(a) available in like funds received as follows: (i) if payable
to the Borrower, by crediting a deposit account designated from time to time by
the Borrower to the Administrative Agent by Requisite Notice, and (ii) if
payable to any Lender, by wire transfer to such Lender at its Lending Office. If
such conditions are not so satisfied, the Administrative Agent shall return any
funds it is holding to the Lenders making such funds available, without
interest.

(c) Subject to the definition of “Interest Period,” if any payment to be made by
the Borrower shall come due on a day other than a Business Day, payment shall
instead be considered due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest and fees.

(d) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the Requisite Time any payment to be made by it is due, that it does
not intend to remit such payment, the Administrative Agent may, in its sole and
absolute discretion, assume that the Borrower or such Lender, as the case may
be, has timely remitted such payment and may, in its sole and absolute
discretion and in reliance thereon, make such payment available to the Person
entitled thereto. If such payment was not in fact remitted to the Administrative
Agent in immediately available funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the amount of such assumed payment made
available to such Lender, together with interest thereon in respect of each day
from and including the date such amount was made available by the Administrative
Agent to such Lender to the date such amount is repaid to the Administrative
Agent at the Federal Funds Rate; and

 

28



--------------------------------------------------------------------------------

(ii) if any Lender failed to make such payment, the Administrative Agent shall
be entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount upon the Administrative
Agent’s demand therefor, the Administrative Agent promptly shall notify the
Borrower, and the Borrower shall pay such corresponding amount to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, (A) from such Lender at a rate per annum equal to the
Federal Funds Rate and (B) from the Borrower, at a rate per annum equal to the
interest rate applicable to such Borrowing. Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its Commitment or to prejudice
any rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

(e) If the Administrative Agent or any Lender is required at any time to return
to the Borrower, or to a trustee, receiver, liquidator, custodian or any
official under any proceeding under Debtor Relief Laws, any portion of a payment
made by the Borrower, each Lender shall, on demand of the Administrative Agent,
return its share of the amount to be returned, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Federal Funds Rate.

2.16 Funding Sources. Nothing in this Agreement shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

2.17 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Fees set forth in Section 2.13 shall cease to accrue on the unfunded portion
of the Commitments of such Defaulting Lender;

(b) The Aggregate Exposure of such Defaulting Lender shall not be included in
determining whether all Lenders or the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.01), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender and in any event, no such amendment, modification or waiver
shall increase the Commitments or the principal amount of any Loans of such
Defaulting Lender, extend the maturity date applicable thereto or decrease the
rate of interest (including any duration fees) payable in respect thereof
without the consent of such Defaulting Lender.

SECTION 3

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) To the extent permitted by Law, any and all payments by the Borrower to or
for the account of the Administrative Agent or any Lender under any Loan
Document shall be made free and clear of and without deduction or withholding
for or on account of any and all present or future income,

 

29



--------------------------------------------------------------------------------

stamp or other taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, now or hereafter imposed, levied, collected,
withheld or assessed by the United States or any political subdivision thereof
or therein and all liabilities with respect thereto, excluding, (w) in the case
of the Administrative Agent and each Lender, taxes imposed on or measured by its
net income, and franchise taxes (imposed in lieu of net income taxes) imposed on
it, by the jurisdiction (or any political subdivision thereof) under the Laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or maintains a Lending Office, (x) with respect to each Lender, taxes imposed by
reason of any present or former connection between such Lender and the
jurisdiction imposing such taxes, other than solely as a result of this
Agreement or any Note or any transaction contemplated hereby, (y) in the case of
a Lender organized under the Laws of a jurisdiction outside the United States
(other than an assignee pursuant to a request by the Borrower under
Section 3.06(b)), any withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Lender’s failure to comply with
Section 10.21, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to this Section and (z) any tax, assessment or
other governmental charge that would not have been imposed but for a failure by
any Lender, Administrative Agent, or any other legal or beneficial holder or any
foreign financial institution through which payments on the Loans under this
Agreement are made to comply with any applicable certification, documentation,
information or other reporting requirement concerning the nationality,
residence, identity, direct or indirect ownership of or investment in, or
connection with the United States of America of the applicable Lender,
Administrative Agent, or any other legal or beneficial holder or any foreign
financial institution through which payments on the Loans under this Agreement
are made if such compliance is required by the Foreign Account Tax Compliance
Act of 2009 (H.R. 3933, S. 1934) (“FATCA”), if and to the extent enacted, or
under any other United States federal legislation, if and to the extent enacted,
that is substantially similar to FATCA (including, for example, Title V,
Subtitle A, Chapter 4 of the Tax Extenders Act of 2009 (H.R. 4213)) or any
federal regulation promulgated or Revenue Ruling, Revenue Procedure, or Notice
(to the extent such Notice provides formal, definitive guidance) issued by the
U.S. Internal Revenue Service thereunder as a precondition to relief or
exemption from such tax, assessment or other governmental charge (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Non-Excluded Taxes”). If the Borrower shall be required by any Laws to
deduct any Non-Excluded Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section),
the Administrative Agent and such Lender receive an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions or withholdings, (iii) the Borrower shall pay the full
amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable Laws and (iv) within 30 days after the
date of such payment, the Borrower shall furnish to the Administrative Agent
(who shall forward the same to such Lender) the original or a certified copy of
a receipt evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made by it under any Loan Document
or from the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If the Borrower shall be required to deduct or pay any Non-Excluded Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrower shall also pay to the
Administrative Agent or such Lender such additional amount that the
Administrative Agent or such Lender specifies as necessary to preserve the

 

30



--------------------------------------------------------------------------------

after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) that the Administrative Agent or such Lender would have
received if such Non-Excluded Taxes or Other Taxes had not been imposed.

(d) The Borrower agrees to indemnify the Administrative Agent and each Lender
for the full amount of Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section) paid by the Administrative Agent and such
Lender, amounts payable under Section 3.01(c) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. If
the Borrower fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.

(e) Notwithstanding anything to the contrary contained in this Section 3.01, all
obligations of the Borrower to any Lender under such Section 3.01 shall be
subject to, and conditioned upon such Lender’s compliance with its obligations,
if any, under, Section 10.21.

(f) If the Administrative Agent or any Lender has received a refund from a
relevant taxing or governmental authority in respect of any Non-Excluded Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 3.01, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 3.01 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that in the event the Administrative Agent or such Lender is
required to repay any or all of such refund to such Governmental Authority (a
“Refund Repayment Requirement”), the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay to the Administrative Agent
or such Lender the full amount of such Refund Repayment Requirement (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority). If the Borrower becomes aware that the Administrative Agent or any
Lender is entitled to receive a refund from a relevant taxing or governmental
authority in respect of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.01 and requests that the
Administrative Agent or such Lender make a claim to such taxing authority or
governmental authority for such refund, the Administrative Agent or such Lender
shall make such claim for such refund, provided, however (i) the Borrower shall
indemnify the Administrative Agent or Lender for any costs incurred by such
Administrative Agent or Lender in connection with making such claim for such
refund and (ii) if any refund is received pursuant to such request, such refund
will be subject to the provisions of the immediately preceding sentence. This
subsection shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Laws have made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or materially restricts the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the applicable offshore interbank
market, or to determine or charge interest rates based upon the Eurodollar Rate,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, the obligation of such Lender to make Eurodollar Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the

 

31



--------------------------------------------------------------------------------

Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or Convert all
Eurodollar Rate Loans of such Lender made to the Borrower, either on the last
day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Each Lender
agrees to designate a different Lending Office if such designation will avoid
the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

3.03 Inability to Determine Eurodollar Rates. If, in connection with any Request
for Extension of Credit involving any Eurodollar Rate Loan, (a) the
Administrative Agent determines that (i) deposits in Dollars are not being
offered to banks in the applicable offshore dollar market for the applicable
amount and Interest Period of the requested Eurodollar Rate Loan or
(ii) adequate and reasonable means do not exist for determining the underlying
interest rate for such Eurodollar Rate Loan, or (b) the Required Lenders
determine that such underlying interest rate does not adequately and fairly
reflect the cost to the Lenders (or the Lender) of funding such Eurodollar Rate
Loan, the Administrative Agent will promptly notify the Borrower and all
Lenders. Thereafter, the obligation of the Lenders (or the Lender) to make or
maintain such Eurodollar Rate Loan shall be suspended until the Administrative
Agent revokes such notice. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of Eurodollar Rate Loans or, failing that,
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender determines that the adoption of any Law or any change in any
Law or in the interpretation thereof effective after the date hereof:

(i) subjects such Lender to any duty or other charge (excluding taxes,
Non-Excluded Taxes and Other Taxes addressed in Section 3.01) with respect to
any Eurodollar Rate Loans or its obligation to make Eurodollar Rate Loans;

(ii) imposes or modifies any reserve, special deposit, or similar requirement
(other than the reserve requirement utilized in the determination of the
Eurodollar Rate) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities or commitments of, such Lender (including its
Commitment); or

(iii) imposes on such Lender or on the offshore interbank market any other
condition affecting this Agreement or any of such extensions of credit or
liabilities or commitments;

and the result of any of the foregoing is to increase the cost to such Lender of
making, Converting into, Continuing, or maintaining any Eurodollar Rate Loans or
to reduce any sum received or receivable by such Lender under this Agreement
with respect to any Eurodollar Rate Loans, then from time to time upon demand of
the Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts attributable to the
Borrower as will compensate such Lender for such increased cost or reduction.

(b) If any Lender determines that the adoption of any Law or any change in any
Law or in the interpretation thereof effective after the date hereof has the
effect of reducing the rate of return on the capital of such Lender or
compliance by such Lender (or its Lending Office) or any corporation controlling
such Lender as a consequence of such Lender’s obligations hereunder (taking into

 

32



--------------------------------------------------------------------------------

consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts attributable to the Borrower as will compensate such
Lender for such reduction.

3.05 Breakfunding Costs. Subject to Section 3.06(a), upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any
actual loss, cost or expense incurred by it as a result of:

(a) Any Continuation, Conversion, payment or prepayment by the Borrower of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise);

(b) Any failure by the Borrower (for a reason other than the failure of such
Lender to make a Eurodollar Rate Loan) to prepay, borrow, Continue or Convert
any Eurodollar Rate Loan on the date or in the amount notified by the Borrower;

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.

3.06 Matters Applicable to all Requests for Compensation.

(a) A certificate of the Administrative Agent or any Lender claiming
compensation under this Section 3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of clearly
demonstrable error; provided that such certificate (i) sets forth with
reasonable specificity the calculation of the amount to be paid, (ii) states
that the Administrative Agent or such Lender, as applicable, is treating
substantially all similarly situated borrowers in a manner that is consistent
with the treatment afforded the Borrower hereunder, (iii) is delivered within 90
days of the later of the date of the event giving rise to such compensation and
the date the Administrative Agent or such Lender knew or, with the exercise of
reasonable care, should have known of the requirements for such compensation and
(iv) confirms (in the case of a claim for compensation under Section 3.01 or
Section 3.04) that either a change in the Administrative Agent’s Office or
Lending Office, as the case may be, of the Administrative Agent or such Lender,
as the case may be, would not have eliminated the request for compensation or
that such change would have been otherwise disadvantageous to the Administrative
Agent or such Lender, as the case may be. In determining the amount of such
compensation, the Administrative Agent or any Lender may use any reasonable
averaging and attribution methods.

(b) Upon any Lender becoming prohibited from making, maintaining or funding
Eurodollar Rate Loans pursuant to Section 3.02, or upon any Lender making a
claim for compensation under Section 3.01 or Section 3.04, the Borrower may
remove and replace such Lender in accordance with Section 10.22.

3.07 Survival. All of the Borrower’s obligations under this Section 3 shall
survive termination of the Commitments and payment in full of all Obligations.

 

33



--------------------------------------------------------------------------------

SECTION 4

CONDITIONS PRECEDENT

4.01 Conditions Precedent to the Initial Effective Date. The effectiveness of
this Agreement on the Initial Effective Date is subject to the satisfaction of
the conditions precedent set forth in this Section 4.01:

(a) Receipt by the Administrative Agent of each of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified:

(i) Executed counterparts of this Agreement, executed and delivered by the
Borrower, each Agent and each Person listed on Schedule 1.01A;

(ii) A certificate from a Responsible Officer, secretary or assistant secretary
of the Borrower covering incumbency and attaching resolutions of the Transaction
Committee of the Borrower’s Board of Directors authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party; and

(iii) All information requested by any Lender necessary to enable such Lender to
identify the Borrower to the extent required for compliance with the PATRIOT Act
or other “know your customer” and anti-money laundering rules and regulations
(which requested information shall have been received at least five Business
Days prior to the Initial Effective Date).

(b) Any fees and expenses required to be paid on or before the Initial Effective
Date shall have been paid, to the extent invoiced, at least two Business Days
prior to the Initial Effective Date.

On and after the Initial Effective Date, the rights and obligations of the
parties hereto shall be governed by the provisions hereof.

4.02 Conditions Precedent to the Initial Extensions of Credit on the Effective
Date. The agreement of each Lender to make the initial Extensions of Credit
requested to be made by it is subject to the satisfaction, prior to the
termination of the Commitments pursuant to Section 2.04(b), of the conditions
precedent set forth in this Section 4.02:

(a) Receipt by the Administrative Agent of each of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified:

(i) Such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers, secretaries or assistant
secretaries of the Borrower as the Administrative Agent may reasonably request
to establish the identities of and verify the authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer thereof;

(ii) Such evidence as the Administrative Agent may reasonably request to verify
that the Borrower is duly organized or formed, validly existing and in good
standing in its jurisdiction of organization, including certified copies of its
organizational documents and certificates of good standing; and

 

34



--------------------------------------------------------------------------------

(iii) An opinion of counsel to the Borrower addressed to the Lenders in form and
substance reasonably satisfactory to the Administrative Agent.

(b) Except as contemplated by the Master Agreement, since January 1, 2009, there
shall not have occurred any event, change, occurrence or circumstance that,
individually or in the aggregate, has had or would reasonably be expected to
have an Effective Date Material Adverse Effect.

(c) The Transactions shall have been consummated substantially concurrently with
the initial Extensions of Credit under this Agreement in accordance with the
terms of the Master Agreement.

(d) The Borrower shall have delivered to the Lead Arrangers copies of all
material amendments, modifications, waivers and consents under the Master
Agreement.

(e) Without the prior written consent of the Lead Arrangers, (A) there shall
have been no amendment, modification or waiver of any term or provision of the
Master Agreement to the extent that such amendment, modification or waiver would
be materially adverse to the Borrower, the Lead Arrangers or the Lenders, and
(B) there shall have been no consent under Sections 6.01(a)(i), (ii) or (xx) or
6.01(b)(i), (ii) or (xix) of the Master Agreement by any party thereto that
would permit conduct otherwise prohibited by the Master Agreement in the absence
of such consent to the extent (1) such consent would be materially adverse to
the Borrower, the Lead Arrangers or the Lenders and (2) such consent was
(x) granted prior to the execution and delivery of this Agreement or (y) was
granted after the execution and delivery of this Agreement, relates to the
Contributed Comcast Businesses and such conduct would not otherwise have been
permitted under this Agreement, if the Contributed Comcast Businesses had been
subject to the terms hereof to the same extent as NBCU and its subsidiaries.

(f) The Specified Representations and such of the representations and warranties
made in the Master Agreement as are material to the interests of the Lenders
(but only to the extent that any of the parties thereto has the right to
terminate its obligations under the Master Agreement as a result of a breach of
such representations) shall be true and correct in all material respects before
and after giving effect to the Transactions.

(g) The Borrower shall on the Effective Date, and taking into account the
Transactions, have (i) an unsecured long-term obligations rating of at least
“Baa3” (with stable (or better) outlook) from Moody’s and (ii) a long-term
issuer credit rating of at least “BBB-” (with stable (or better) outlook) from
S&P, which ratings and outlooks shall have been reaffirmed not more than 60 days
prior to funding.

(h) The Consolidated Leverage Ratio shall not exceed 4.85 to 1.00 as of the
Effective Date after giving pro forma effect to the Transactions, and the
Administrative Agent shall have received a certificate from a Responsible
Officer demonstrating in reasonable detail that the Consolidated Leverage Ratio
does not exceed 4.85 to 1.00 as of the Effective Date after giving pro forma
effect to the Transactions.

(i) The Administrative Agent shall have received a Solvency Certificate,
substantially in the form of Exhibit D hereto, duly executed by the chief
financial officer of the Borrower.

(j) The Lenders shall have received (i) audited financial statements of the
Borrower for the three most recent fiscal years ended at least 90 days prior to
the Effective Date, (ii) unaudited consolidated financial statements of the
Borrower for each interim quarterly period ended after the latest fiscal year
referred to in clause (i) above (which interim quarterly period shall have ended
at least 45 days

 

35



--------------------------------------------------------------------------------

prior to the Effective Date), and unaudited consolidated financial statements
for the same period of the prior fiscal year, (iii) such audited or unaudited
consolidated financial statements of the Contributed Comcast Businesses to the
extent the same would be necessary to comply with Regulation S-X of the
Securities Act of 1933 (“Regulation S-X”) in a registered offering of securities
of the Borrower and (iv) all other financial statements for completed or pending
acquisitions that may be required under Regulation S-X in such a registered
offering.

(k) The Lenders shall have received a pro forma consolidated balance sheet of
the Borrower as at the end of the most recent fiscal year ended at least 90 days
prior to the Effective Date and a pro forma statement of operations for each of
(i) the most recent fiscal year of the Borrower ended at least 90 days prior to
the Effective Date and (ii) the most recent interim period of the Borrower, in
each case adjusted to give effect to the consummation of the Transactions and
the financings contemplated hereby as if such transactions had occurred on such
date or on the first day of such period, as applicable, prepared in accordance
with Regulation S-X.

(l) All existing indebtedness for borrowed money of Newco, NBCU and their
respective subsidiaries, and the Contributed Comcast Businesses (other than
indebtedness of less than majority owned joint ventures), shall have been repaid
in full other than (i) the Senior Notes and/or the Bridge Facility and
(ii) Permitted Surviving Indebtedness.

(m) The Lenders and the Administrative Agent and the Lead Arrangers shall have
received all fees and expenses required to be paid on or before the Effective
Date (other than such fees paid on or prior to the Initial Effective Date) to
the extent invoiced at least two Business Days prior to the Effective Date.

(n) The Administrative Agent shall have received a Request for Extension of
Credit from the Borrower, substantially in the form of Exhibit A hereto.

SECTION 5

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
on the Effective Date and each date thereafter on which an Extension of Credit
(other than a Conversion or a Continuation) is made that:

5.01 Existence and Qualification; Power; Compliance with Laws. Each of the
Borrower and its Restricted Subsidiaries (a) is a corporation, partnership or
limited liability company duly organized or formed, validly existing and in good
standing under the Laws of the state of its organization, (b) has the power and
authority and the legal right to own, lease and operate its properties and to
conduct its business, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of its properties
or the conduct of its business requires such qualification, except to the extent
that the failure to be so qualified and in good standing does not have a
Material Adverse Effect and (d) is in compliance with all Laws, except to the
extent that noncompliance does not have a Material Adverse Effect.

5.02 Power; Authorization; Enforceable Obligations. The Borrower has the power
and authority and the legal right to make, deliver and perform each Loan
Document to which it is a party, and has taken all necessary action to authorize
the execution, delivery and performance of each Loan Document to which it is a
party. The Borrower has the power and authority and the legal right to borrow
hereunder and has taken all necessary action to authorize the Extensions of
Credit on the terms and

 

36



--------------------------------------------------------------------------------

conditions of this Agreement. Except for such consents, authorizations, filings
or other acts which have been duly made or obtained and are in full force and
effect, no consent or authorization of, filing with, or other act by or in
respect of any Governmental Authority is required in connection with the
Extensions of Credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the other Loan Documents.
Each Loan Document has been duly executed and delivered on behalf of the
Borrower, and constitutes a legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

5.03 No Legal Bar. The execution, delivery, and performance by the Borrower of
the Loan Documents to which it is a party do not and will not (a) violate or
conflict with, or result in a breach of, or require any consent under (i) the
Borrower’s organizational documents, (ii) any applicable Laws which has a
Material Adverse Effect or (iii) any Contractual Obligation, license or
franchise of the Borrower or any of its Restricted Subsidiaries or by which any
of them or any of their property is bound or subject which has a Material
Adverse Effect, (b) constitute a default under any such Contractual Obligation,
license or franchise which has a Material Adverse Effect or (c) result in, or
require, the creation or imposition of any Lien on any of the properties of the
Borrower or any of its Restricted Subsidiaries which is not permitted hereby.

5.04 Financial Statements; No Material Adverse Effect.

(a) The Reference Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and except in the covered quarterly financial
statements, in the absence of footnotes and year-end audit adjustments and
(ii) fairly present the financial condition of (x) the Borrower and (y) the
Contributed Comcast Businesses, respectively, as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and except in the covered quarterly financial
statements, in the absence of footnotes and year-end audited adjustments, it
being understood that with respect to the Contributed Comcast Businesses, the
foregoing is limited to the knowledge of the Borrower.

(b) Since January 1, 2009, there has been no event or circumstance which has a
Material Adverse Effect.

5.05 Litigation. Except as set forth on Schedule 5.05, no litigation,
investigation or proceeding of or before an arbitrator or Governmental Authority
is pending or, to the best knowledge of the Borrower, threatened by or against
the Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that is reasonably likely to be determined adversely,
and, if so adversely determined, has a Material Adverse Effect.

5.06 No Default. Neither the Borrower nor any of its Restricted Subsidiaries is
in default under or with respect to any Contractual Obligation, license or
franchise which has a Material Adverse Effect, and no Default or Event of
Default has occurred and is continuing or will result from the execution and
delivery of this Agreement or any of the other Loan Documents, or the making of
the Extensions of Credit hereunder.

5.07 Authorizations. The Borrower and its Restricted Subsidiaries possess all
licenses, permits, franchises, consents, approvals, and other authorities
required to be issued by Governmental Authorities that are necessary or required
in the conduct of their businesses, all of which

 

37



--------------------------------------------------------------------------------

are valid, binding, enforceable, and subsisting without any defaults thereunder,
other than any failures to possess or defaults that do not have a Material
Adverse Effect.

5.08 Taxes. The Borrower and its Restricted Subsidiaries have filed all tax
returns which are required to be filed, and have paid, or made provision for the
payment of, all taxes with respect to the periods, property or transactions
covered by said returns, or pursuant to any assessment received by the Borrower
or its affected Restricted Subsidiaries, except such taxes, if any, as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established and maintained in accordance with GAAP, and,
except for the failure to file tax returns and/or to pay taxes which failures do
not, in the aggregate, have a Material Adverse Effect.

5.09 Margin Regulations; Investment Company Act. The Borrower is not engaged and
will not engage, principally or as one of its important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect. No part of the proceeds of any Extensions
of Credit hereunder will be used by the Borrower or its Subsidiaries for
“purchasing” or “carrying” “margin stock” as so defined in a manner which
violates, or which would be inconsistent with, the provisions of Regulations T,
U, or X of such Board of Governors. The Borrower is not an “investment company”
as defined in the Investment Company Act of 1940, as amended.

5.10 ERISA Compliance. Except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect: (a) each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code, other federal or state Laws, and the regulations and published
interpretations thereunder; (b) there are no pending or, to the best knowledge
of the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan; (c) no ERISA Event has
occurred or is reasonably expected to occur; and (d) no Plan has any Unfunded
Pension Liability.

5.11 Assets. The Borrower and its Restricted Subsidiaries own, or possess the
right to use, all properties and assets, including without limitation,
trademarks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intangible assets, that are used in the conduct of their
respective businesses as now operated, and none of such properties and assets,
to the best knowledge of the Borrower, conflicts with the valid ownership or
other right of use of any other Person to the extent that such failure to own or
possess or conflict has a Material Adverse Effect.

5.12 Environmental Compliance. The Borrower and its Restricted Subsidiaries are
in compliance with Environmental Laws except to the extent that noncompliance
does not have a Material Adverse Effect.

5.13 Use of Proceeds. The Borrower will use the proceeds of the Loans to finance
a portion of the NBCU Dividend, to pay fees and expenses in connection with the
Transactions and for other general corporate purposes and working capital of the
Borrower and its Subsidiaries.

5.14 Disclosure. The statements, information, reports, representations and
warranties made by the Borrower in the Loan Documents or furnished to the
Administrative Agent or the Lenders in connection with the Loan Documents, taken
as a whole, do not contain, at the time furnished, any untrue statement of a
fact that, individually or in the aggregate with any other such untrue
statements, has a Material Adverse Effect.

 

38



--------------------------------------------------------------------------------

5.15 Solvency. As of the Effective Date and after giving effect to the
Transactions and the incurrence of the Indebtedness and obligations being
incurred in connection herewith and therewith (assuming, in each case, that such
Indebtedness and obligations come due at their stated maturity), the Borrower
and its Subsidiaries, taken as a whole, will be Solvent.

SECTION 6

AFFIRMATIVE COVENANTS

So long as any Obligation remains unpaid or unperformed, or any portion of the
Commitments remains outstanding, the Borrower shall, and shall (except in the
case of the Borrower’s reporting covenants) cause each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and Lenders:

(a) As soon as available:

(i) but in any event within 105 days after the end of each fiscal year of the
Borrower, consolidated balance sheets as at the end of such fiscal year and
related consolidated statements of income and cash flows for such fiscal year of
the Borrower, setting forth, in the case of each fiscal year commencing with the
second full fiscal year following the Effective Date, in comparative form the
figures for the previous fiscal year, all in reasonable detail, audited and
accompanied by a report and opinion of independent certified public accountants
of nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion shall not be subject to any qualifications or
exceptions as to the scope of the audit nor to any qualifications or exceptions
not reasonably acceptable to the Administrative Agent;

(ii) but in any event within 105 days after the end of each fiscal year of the
Borrower, unaudited consolidated balance sheets as at the end of such fiscal
year and related unaudited consolidated statements of income and cash flows for
such fiscal year of the Borrower, setting forth, in the case of each fiscal year
commencing with the second full fiscal year following the Effective Date, in
comparative form the figures for the previous fiscal year, all in reasonable
detail and certified by a Responsible Officer of the Borrower as fairly
presenting the financial condition, results of operations and cash flows of the
Borrower in accordance with GAAP, except for the absence of footnotes, and a
schedule eliminating from such financial statements the accounts of any Person
that is not a Restricted Subsidiary (except to the extent included pursuant to
clause (a)(i) or (a)(ii) of the proviso in the definition of Consolidated Net
Income); and

(b) As soon as available, but in any event (x) prior to the Effective Date,
within 75 days and (y) from and after the Effective Date, within 60 days, in
each case, after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, consolidated balance sheets as at the end of such
fiscal quarter, and related consolidated statements of income and cash flows for
such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, of the Borrower, setting forth, in the case of each fiscal quarter
commencing with the fifth full fiscal quarter following the Effective Date, in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations and cash
flows of the Borrower, in accordance with GAAP, subject only to pro forma
adjustments and normal year-end audit adjustments, and except for the absence of
footnotes, and a schedule eliminating from such financial

 

39



--------------------------------------------------------------------------------

statements the accounts of any Person that is not a Restricted Subsidiary
(except to the extent included pursuant to clause (a)(i) or (a)(ii) of the
proviso in the definition of Consolidated Net Income).

(c) As soon as available, but in any event within 75 days after the end of each
fiscal quarter of the Contributed Comcast Businesses ending on or prior to the
Effective Date, a consolidated balance sheet as at the end of such fiscal
quarter and related consolidated statements of income (and cash flows if
otherwise being prepared and delivered with other financial information
(voluntarily or otherwise) under the Master Agreement) for such fiscal quarter
and for the portion of such fiscal year then ended, of the Contributed Comcast
Businesses (provided that only unaudited and consolidated balance sheets and
related consolidated statements of income (and cash flows, if applicable)
without footnotes shall be required to be delivered), all in reasonable detail
and certified by Responsible Officers of the Contributed Comcast Businesses as
fairly presenting the financial condition and results of operations (and cash
flows, if applicable) of the Contributed Comcast Businesses and its consolidated
Subsidiaries, in accordance with GAAP, subject only to pro forma adjustments and
normal year-end audit adjustments.

(d) Financial statements and other documents required to be delivered pursuant
to this Section 6.01 may be delivered electronically and if so delivered, shall
be deemed to have been delivered (i) to the extent such documents are included
in materials otherwise filed with the U.S. Securities and Exchange Commission,
when such filing is available to the Lenders on EDGAR or (ii) in any case, on
the date on which such documents are posted on the Borrower’s behalf on an
Internet website to which each Lender and the Administrative Agent has access
and the Borrower notifies the Administrative Agent and the Lenders of such
posting. If the Borrower provides the financial statements and other documents
required to be delivered pursuant to this Section 6.01 electronically pursuant
to the preceding sentence, the Borrower will provide printed versions of such
financial statements and other documents to any Lender upon such Lender’s
request.

Notwithstanding the foregoing, if after the Effective Date any Borrower’s Parent
is subject to periodic reporting requirements of the Securities Exchange Act of
1934 and the Borrower is not, then the requirement to deliver consolidated
financial statements of the Borrower pursuant to Section 6.01(a)(i) and (b)(i)
may be satisfied by delivering consolidated financial statements of the
Borrower’s Parent accompanied by a schedule showing, in reasonable detail,
consolidating adjustments, if any, attributable solely to the Borrower’s Parent
and any of its subsidiaries that are not the Borrower or any of the Borrower’s
Subsidiaries.

6.02 Certificates, Notices and Other Information. Deliver to the Administrative
Agent in form and detail reasonably satisfactory to the Administrative Agent:

(a) No later than the date required for the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower, which Compliance Certificate
shall set forth the necessary adjustments to exclude the Indebtedness and
Consolidated EBITDA attributed to Unrestricted Subsidiaries from the
calculations set forth therein and shall give pro forma effect to Material
Acquisitions and Material Dispositions in accordance with Section 1.07 (and the
Administrative Agent promptly will provide copies to each of the Lenders);

(b) Promptly after the same are available, copies of all annual, regular,
periodic and special reports and registration statements which the Borrower may
file or be required to file with the Securities and Exchange Commission under
Sections 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto (and the
Administrative Agent promptly will provide copies to each of the Lenders);

 

40



--------------------------------------------------------------------------------

(c) Promptly after the Borrower’s obtaining knowledge of the occurrence thereof,
notice of any Default or Event of Default specifying the nature thereof and what
action the Borrower has taken, is taking or proposes to take with respect
thereto;

(d) Promptly after a Responsible Officer of the Borrower’s obtaining knowledge
of the occurrence thereof, notice of any ERISA Event that could reasonably be
expected to result in payment obligations of the Borrower or its Restricted
Subsidiaries in excess of the Threshold Amount during a 12-month period;

(e) Upon reasonable request of the Administrative Agent, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that the Borrower or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the Borrower or any ERISA Affiliate has not requested such documents or notices
described in Section 101(k) or 101(l) of ERISA from the administrator or sponsor
of the applicable Multiemployer Plan within the prior 12-month period, then,
upon reasonable request of the Administrative Agent, the Borrower and/or the
ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and Borrower shall provide copies of such
documents and notices to the Administrative Agent (on behalf of each Lender)
promptly after receipt thereof; and provided further, that the rights granted to
the Administrative Agent in this section shall be exercised not more than once
during a 12-month period;

(f) Promptly after the Borrower obtaining knowledge of the announcement thereof,
notice of any announcement by Moody’s or S&P of any change in a Debt Rating (and
the Administrative Agent promptly will provide notice to each of the Lenders);
and

(g) Promptly after such request, such other data and information as from time to
time may be reasonably requested by the Administrative Agent or any Lender
through the Administrative Agent.

6.03 Payment of Taxes. Pay and discharge when due all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or any
of its property, except for any such tax, assessment, charge or levy which is
being contested in good faith and by appropriate proceedings, if adequate
reserves with respect thereto are maintained on its books in accordance with
GAAP, and except for such payments which, if not paid, do not in the aggregate
have a Material Adverse Effect.

6.04 Preservation of Existence. Preserve and maintain its existence, licenses,
permits, rights, franchises and privileges necessary or desirable in the normal
conduct of its business, except where failure to do so does not have a Material
Adverse Effect, and except that nothing in this Section 6.04 shall prohibit any
transaction not restricted by Section 7.03.

6.05 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good order and condition, subject to wear and tear in the ordinary course of
business, except to the extent that the failure to do so does not have a
Material Adverse Effect.

6.06 Maintenance of Insurance. Maintain liability and casualty insurance with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower in such amounts with such deductibles and against such risks as is
customary for similarly situated businesses, except to the extent the Borrower
or such Restricted Subsidiary maintains reasonable self-insurance with respect
to such risks.

 

41



--------------------------------------------------------------------------------

6.07 Compliance With Laws.

(a) Comply with the requirements of all applicable Laws and orders of any
Governmental Authority, noncompliance with which has a Material Adverse Effect.

(b) Conduct its operations and keep and maintain its property in compliance with
all Environmental Laws, noncompliance with which has a Material Adverse Effect.

6.08 Inspection Rights. At any time during regular business hours on or after
the Effective Date, upon reasonable notice, and as often as reasonably
requested, but subject to Section 10.17, permit the Administrative Agent or any
Lender (coordinated through the Administrative Agent), or any employee, agent or
representative thereof, to examine (and during the existence of an Event of
Default, make copies and abstracts from) the records and books of account of the
Borrower and its Restricted Subsidiaries and to visit and inspect their
properties and to discuss their affairs, finances and accounts with any of their
officers and key employees.

6.09 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting all material financial transactions in conformity with GAAP,
consistently applied, and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or the applicable Restricted Subsidiary.

6.10 [RESERVED]

6.11 Compliance With Agreements. Promptly and fully comply with all Contractual
Obligations to which any one or more of them is a party, except for any such
Contractual Obligations (a) then being contested or intended to be timely
contested by any of them in good faith by appropriate proceedings or (b) the
failure to comply with which does not have a Material Adverse Effect.

6.12 Use of Proceeds. Use the proceeds of Extensions of Credit as represented
herein.

6.13 Designation of Unrestricted Subsidiaries. So long as no Default or Event of
Default exists or arises as a result thereof, the Borrower may from time to time
designate a Restricted Subsidiary as an Unrestricted Subsidiary or designate an
Unrestricted Subsidiary as a Restricted Subsidiary; provided that the Borrower
shall (a) provide the Administrative Agent written notification of such
designation prior to or concurrently therewith (which written notification the
Administrative Agent will promptly forward to Lenders) and (b) if such
designation is a Material Acquisition (in the case of the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary) or a Material Disposition
(in the case of the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary), within 10 Business Days after such notification, deliver to the
Administrative Agent a certificate, in form reasonably acceptable to the
Administrative Agent, demonstrating pro forma compliance (in accordance with
Section 1.07) with Section 7.07 immediately prior to and after giving effect to
such designation.

6.14 Subsidiary Guarantees. Cause any Subsidiary that is a guarantor under the
Three-Year Credit Agreement or the Senior Notes to become a Guarantor under the
Guarantee Agreement by executing and delivering to the Administrative Agent a
joinder agreement or such other documentation as the Administrative Agent shall
reasonably require, along with customary certificates as to incumbency,
authorization and good standing and an opinion of counsel to such Subsidiary
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the Guarantee Agreement), all in form and substance
reasonably satisfactory to the Administrative Agent.

 

42



--------------------------------------------------------------------------------

SECTION 7

NEGATIVE COVENANTS

So long as any Obligations remain unpaid or unperformed, or any portion of the
Commitments remains outstanding:

7.01 Liens. The Borrower shall not, nor shall it permit any Restricted
Subsidiary to, directly or indirectly, incur, assume or suffer to exist, any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except:

(a) Liens pursuant to any Loan Document;

(b) (i) Liens existing on the date hereof, (ii) Liens incurred or assumed after
the date hereof but on or before the Effective Date (giving effect to the
Transactions) to the extent permitted by the Master Agreement as in effect on
the Initial Effective Date, and, to the extent such Liens secure Indebtedness,
the outstanding principal amount of such Indebtedness does not exceed
$100,000,000 in the aggregate at any one time and (iii) modifications,
extensions, renewals, replacements or refinancings of the Liens referred to in
clauses (i) and (ii) above, provided that such Liens are not extended to cover
any other property, assets or revenues;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP or such
Liens are otherwise permitted under Section 6.03;

(d) Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested or intended to be
timely contested in good faith and by appropriate proceedings;

(e) Pledges or deposits in connection with worker’s compensation, unemployment
insurance and other social security legislation and to secure premiums or
liability to insurance carriers under insurance or under self insurance
arrangements (or to secure obligations in respect of letters of credit, bank
guarantees or similar instruments to secure the same);

(f) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) Easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(h) Attachment, judgment or other similar Liens securing a judgment that would
not constitute an Event of Default under Section 8.01(h) in the event such
judgment remained unsatisfied without procurement of a stay of execution for 30
calendar days after the date of entry of such judgment;

(i) Liens in favor of the Borrower or any Restricted Subsidiary;

(j) Liens on “margin stock” (as defined in Regulation U of the Board of
Governors of the Federal Reserve System);

 

43



--------------------------------------------------------------------------------

(k) Liens on property acquired (by purchase, merger or otherwise) after the date
hereof, existing at the time of acquisition thereof (but not created in
anticipation thereof), or placed thereon (at the time of such acquisition or
within 180 days of such acquisition to secure a portion of the purchase price
thereof), and any renewals or extensions thereof, so long as the Indebtedness
secured thereby is permitted hereby; provided that such Liens do not and are not
extended to cover any other property;

(l) Liens under Sale-Leaseback Transactions, and any renewals or extensions
thereof, so long as the Indebtedness secured thereby does not exceed
$300,000,000 in the aggregate;

(m) Liens arising in connection with asset securitization transactions, so long
as the aggregate outstanding principal amount of the obligations secured thereby
does not exceed $300,000,000 at any one time;

(n) Liens not otherwise permitted hereby which do not secure any Indebtedness;

(o) Liens securing Specified Non-Recourse Debt;

(p) Liens (i) of a collection bank on the items in the course of collection,
(ii) attaching to trading accounts or brokerage accounts incurred in the
ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law encumbering deposits or other funds
maintained with a financial institution (including the right of set off) and
which are customary in the banking industry, (iv) attaching to other
prepayments, deposits or earnest money in the ordinary course of business and
(v) attaching to cash collateral posted pursuant to a hedging, swap or similar
contract entered into in the ordinary course of business; and

(q) Other Liens, so long as the aggregate outstanding principal amount of the
obligations secured thereby does not exceed at any time an amount equal to
(x) $1,500,000,000 less (y) the amount, if any, of any unsecured Indebtedness
incurred by any Restricted Subsidiary pursuant to Section 7.02(f).

7.02 Subsidiary Indebtedness. The Borrower shall not permit any of its
Restricted Subsidiaries to create, incur, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing on the Initial Effective Date (including, for the
avoidance of doubt, the Permitted Surviving Indebtedness), (ii) Indebtedness
incurred or assumed after the date hereof but on or before the Effective Date
(giving effect to the Transactions) to the extent permitted by the Master
Agreement as in effect on the Initial Effective Date and without giving effect
to any consent thereunder (including, for the avoidance of doubt, the Permitted
Surviving Indebtedness) and (iii) modifications, extensions, renewals,
replacements or refinancings of such Indebtedness (other than modifications,
extensions, renewals, replacements or refinancings of Indebtedness described in
clause (i) above that are consummated after the Effective Date unless such
Indebtedness constitutes Permitted Surviving Indebtedness or is incidental to
the operations of a Restricted Subsidiary) that do not increase the outstanding
principal amount thereof;

(b) Indebtedness of any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary;

(c) Indebtedness of any Restricted Subsidiary that guarantees the Obligations
pursuant to a Guarantee Agreement;

 

44



--------------------------------------------------------------------------------

(d) Any Specified Non-Recourse Debt or any securitization transaction permitted
by Section 7.01(m);

(e) Indebtedness in respect of letters of credit issued for the account of any
Restricted Subsidiary in the ordinary course of business; and

(f) Other Indebtedness of Restricted Subsidiaries that are not Guarantors, so
long as the aggregate principal amount thereof does not exceed at any time an
amount equal to (x) $1,500,000,000 less (y) the amount, if any, of Indebtedness
secured by Liens pursuant to Section 7.01(q).

7.03 Fundamental Changes.

(a) The Borrower shall not (A) merge or consolidate with or into any Person or
(B) liquidate, wind-up or dissolve itself or (C) sell, transfer or dispose of
all or substantially all of its assets, provided that nothing in this
Section 7.03 shall be construed to prohibit (1) the Transactions or (2) the
Borrower from reincorporating in another jurisdiction, changing its form of
organization or merging into, or transferring all or substantially all of its
assets to, another Person so long as:

(i) either (x) the Borrower shall be the surviving entity with substantially the
same assets immediately following the reincorporation or reorganization or
(y) the surviving entity or transferee (the “Successor Corporation”) shall,
immediately following the merger or transfer, as the case may be, (A) have
substantially all of the assets of the Borrower immediately preceding the merger
or transfer, as the case may be, (B) have duly assumed all of the Borrower’s
obligations hereunder and under the other Loan Documents in form and substance
satisfactory to the Administrative Agent (and, if requested by the
Administrative Agent, the Successor Corporation shall have delivered an opinion
of counsel as to the assumption of such obligations) and (C) either (I) have
then-effective ratings (or implied ratings) published by Moody’s or S&P
applicable to such Successor Corporation’s senior, unsecured,
non-credit-enhanced, long term indebtedness for borrowed money, which ratings
shall be either Baa3 or higher (if assigned by Moody’s) or BBB- or higher (if
assigned by S&P) or (II) be acceptable to the Required Lenders; and

(ii) immediately after giving effect to such transaction no Default or Event of
Default shall have occurred and be continuing.

(b) The Borrower and its Restricted Subsidiaries shall not enter into any other
business except for those businesses in which the Borrower, its Restricted
Subsidiaries and the Contributed Comcast Businesses are engaged in on the date
of this Agreement or that are reasonably related thereto or are reasonable
extensions thereof.

7.04 ERISA. The Borrower shall not, nor shall it permit any ERISA Affiliate or
Restricted Subsidiary to, directly or indirectly, at any time permit (a) any
Plan to fail to (i) comply with ERISA or any other Laws applicable to a Plan or
(ii) qualify under Section 401(a) of the Code; (b) the trust under any Plan to
fail to qualify for exemption under Section 501(a) of the Code; (c) the
occurrence of any ERISA Event; or (d) the occurrence of an act or omission which
could give rise to the imposition on Borrower, any Restricted Subsidiary, or any
ERISA Affiliate of material fines, penalties, taxes or related charges under
Chapter 43 or the Code or under Sections 406, 409, 502(c), or 4071 of ERISA in
respect of any Plan; and which, with respect to any event described in clauses
(a) through (d) above, would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

45



--------------------------------------------------------------------------------

7.05 Limitations on Subsidiary Distributions. The Borrower shall not, nor shall
it permit any Restricted Subsidiary to, directly or indirectly agree to any
restriction or limitation on the making of dividends, distributions, loans or
advances, the repaying of loans or advances or the transferring of assets from
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary,
except (a) restrictions and limitations imposed by Law or by the Loan Documents,
(b) customary restrictions and limitations contained in agreements relating to
the sale of a Subsidiary or its assets that is permitted hereunder,
(c) restrictions set forth in the Bridge Facility, (d) restrictions in the
Master Agreement, (e) restrictions contained in any agreements governing secured
Indebtedness permitted by Section 7.01 (provided that any prohibition or
limitation shall only be effective against the property or assets financed
thereby), (f) restrictions existing under or by reason of any agreement or other
instrument of a Person acquired by the Borrower or any Restricted Subsidiary in
existence at the time of such acquisition (but not created in connection
therewith), (g) anti-assignment provisions in contracts restricting the
assignment thereof (including any such provision in licenses and leases) and
(h) any other restrictions that could not reasonably be expected to impair the
Borrower’s ability to repay the Obligations as and when due.

7.06 Margin Regulations. The Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly, use the proceeds of any
Extensions of Credit hereunder for “purchasing” or “carrying” “margin stock” (as
such terms are defined in Regulation U of the Board of Governors of the Federal
Reserve System), if such use would violate, or would be inconsistent with, the
provisions of Regulations T, U, or X of such Board of Governors.

7.07 Financial Covenant. The Borrower shall not permit the Consolidated Leverage
Ratio as of the last day of any Test Period, commencing with the Test Period
ending on the last day of the first full fiscal quarter ended after the
Effective Date, to exceed 4.85 to 1.00.

7.08 Transactions with Affiliates. The Borrower shall not, nor shall it permit
any of its Restricted Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates involving aggregate payments or consideration for any such
transaction or series of related transactions in excess of $200,000,000, except:
(a) in the ordinary course of business, (b) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower; (c) transactions
pursuant to (i) any agreement to which the Borrower or any Subsidiary is a party
on the Initial Effective Date or (ii) any agreement to which the Borrower or any
Subsidiary is a party on the Effective Date (giving effect to the Transactions)
to the extent permitted by the Master Agreement as in effect on the Initial
Effective Date (including, for the avoidance of doubt, the Comcast Services
Agreement, the GE Transitions Services Agreement, the 30 Rock Lease (or binding
30 Rock Term Sheet, if applicable) (each as defined in the Master Agreement) and
any 30 Rock Development Agreement) or (iii) any amendment or replacement of any
agreement referred to in this clause (c) that, in the reasonable judgment of the
Borrower, is not materially less favorable to the Borrower and the Restricted
Subsidiaries than the agreement amended or replaced; (d) the Transactions and
the Master Agreement Notes; (e) transactions with joint ventures for the
purchase or sale of property or other assets and services entered into in the
ordinary course of business and in a manner consistent with past practices,
(f) transactions that are at prices and on terms and conditions, taken as a
whole, that are not less favorable to the Borrower or such Restricted Subsidiary
than would be obtained on an arm’s-length basis if the parties thereto were
unrelated third parties; (g) transactions between or among the Borrower and one
or more Subsidiaries; (h) any Indebtedness permitted under Section 7.02(b) and
any Liens permitted by Section 7.01(i); (i) the payment of reasonable fees to
directors of the Borrower or any Restricted Subsidiary who are not

 

46



--------------------------------------------------------------------------------

employees of the Borrower or any Restricted Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Borrower or the Restricted
Subsidiaries in the ordinary course of business; and (j) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by the Borrower’s board of directors.

7.09 Repayments of Master Agreement Notes.

(a) The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, make any payment, prepayment, repurchase or redemption in
respect of any Master Agreement Note at any time when an Event of Default shall
have occurred and be continuing or if an Event of Default would result
therefrom.

(b) The Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, make any payment, prepayment, repurchase or redemption in
respect of any Master Agreement Note at any time if the principal amount
outstanding under the Master Agreement Notes exceeds $750,000,000 in the
aggregate.

7.10 Restricted Payments. The Borrower shall not, and shall not permit any
Restricted Subsidiary, directly or indirectly, at any time after the Effective
Date, (a) declare or pay any dividend or make any distribution on or in respect
of its Equity Interests (including any payment in connection with any merger or
consolidation involving the Borrower or any of its Restricted Subsidiaries)
except (i) to the extent dividends or distributions are payable in the Equity
Interests of the Borrower and, (ii) dividends or distributions payable by any
Restricted Subsidiary of the Borrower to the Borrower or any Restricted
Subsidiary or any other Person owning such Equity Interests and (iii) the NBCU
Dividend or (b) purchase, redeem, retire or otherwise acquire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower held by Persons other than the Borrower or a Restricted Subsidiary
except to the extent the consideration therefor consists of Equity Interests of
the Borrower; provided, however, that, notwithstanding the foregoing, the
Borrower shall be permitted to make cash dividends or distributions to any
Borrower’s Parent in amounts equal to (i) the amounts required by any Borrower’s
Parent to pay any federal, state or local income taxes to the extent that such
income taxes are attributable to the income of the Borrower and its Subsidiaries
and (ii) in any fiscal year of the Borrower, up to $15,000,000 in the aggregate
as required by Newco or any other holding company of the Borrower to pay
franchise taxes and other fees, taxes and expenses and other corporate overhead
costs and expenses incurred in the ordinary course of business or required to
maintain its legal existence.

7.11 Investments. Except in connection with the Transactions, the Borrower shall
not, nor shall it permit any Restricted Subsidiary to:

(a) acquire (by merger or otherwise) a majority of the voting Equity Interests
(with ordinary voting power) or all or substantially all of the assets of any
other Person (other than the Borrower and its Restricted Subsidiaries); or

(b) make investments in any other Person (other than the Borrower and its
Restricted Subsidiaries) by acquiring less than a majority of the voting Equity
Interests (with ordinary voting power) of such Person (excluding any investments
made in connection with the Borrower’s and any Restricted Subsidiary’s normal
cash management activities);

 

47



--------------------------------------------------------------------------------

if the consideration paid in respect of any single such acquisition or
investment is in excess of $1,000,000,000 or the consideration paid in respect
of all such acquisitions or investments is in excess of $2,000,000,000 in the
aggregate.

SECTION 8

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any one or more of the following events shall constitute
an Event of Default:

(a) The Borrower fails to pay any principal on any of its Loans (other than
fees) on the date when due; or

(b) The Borrower fails to pay any interest on any of its Loans, or any fees
associated with any of its Loans or any Commitments, within five days after the
date when due; or fails to pay any other fees or amount payable to the
Administrative Agent or any Lender under any Loan Document within five days
after the date when due or, if applicable, after demand is made for the payment
thereof; or

(c) Any default occurs in the observance or performance of any agreement
contained in Section 6.02(c), Section 6.12 or Section 7; or

(d) The Borrower fails to perform or observe any other covenant or agreement
(not specified in subsections (a), (b) or (c) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days after notice thereof to the Borrower from the Administrative Agent; or

(e) Any representation or warranty by the Borrower or any Guarantor in this
Agreement or any other Loan Document or any Compliance Certificate proves to
have been inaccurate in any material respect when made or deemed made; or

(f) (i) The Borrower or any Restricted Subsidiary defaults in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Obligations) or contained in any instrument or agreement
evidencing, securing or relating thereto, and as a consequence, Indebtedness
having an aggregate principal amount in excess of the Threshold Amount shall
have become due (automatically or otherwise) or shall have been required to be
redeemed prior to its stated maturity, or any Guaranty Obligation in such amount
shall have become payable and shall not have been paid within 10 Business Days
following a written demand therefor or cash collateral in respect thereof shall
have been demanded and such demand shall not have been satisfied within 10
Business Days or (ii) there shall exist an “Event of Default” under the
Three-Year Credit Agreement (a “Three-Year Facility Event of Default”); provided
that to the extent that any acceleration or Three-Year Facility Event of Default
referred to in the preceding provisions of this Section 8.01(f) is duly
rescinded or waived by the required holders of the applicable Indebtedness, such
acceleration or Three-Year Facility Event of Default shall cease to be an Event
of Default hereunder, unless and except to the extent that the Administrative
Agent has theretofore exercised remedies hereunder pursuant to Section 8.02; or

(g) Any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Required Lenders or all Lenders, as may
be required hereunder, or satisfaction in full of all the Obligations, ceases to
be in full force and effect or is declared by a court of competent jurisdiction
to be null and void, invalid or unenforceable in any material respect; or the
Borrower or any Guarantor denies that it has any or further liability or
obligation under any Loan

 

48



--------------------------------------------------------------------------------

Document, or purports to revoke, terminate or rescind any Loan Document (other
than pursuant to the terms hereof or thereof); or

(h) A final non-appealable judgment against the Borrower or any of its
Significant Subsidiaries is entered for the payment of money (which is not
covered by insurance) in excess of the Threshold Amount, or any non-monetary
final judgment is entered against the Borrower or any of its Significant
Subsidiaries which has a Material Adverse Effect if, in each case, such judgment
remains unsatisfied without procurement of a stay of execution for 30 calendar
days after the date of entry of such judgment; or

(i) The Borrower or any of its Significant Subsidiaries institutes or consents
to the institution of any proceeding under Debtor Relief Laws, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of that Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under Debtor Relief Laws relating to any such
Person or to all or any part of its property is instituted without the consent
of that Person and continues undismissed or unstayed for 60 calendar days, or an
order for relief is entered in any such proceeding; or the Borrower admits in
writing its inability to pay its debts as they mature; or

(j) (i) An ERISA Event shall have occurred, (ii) a trustee shall be appointed by
a United States district court to administer any Plan, (iii) the PBGC shall
institute proceedings to terminate any Plan, (iv) Borrower or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner or (v) any other event or condition shall exist with
respect to a Plan; and in each case in clauses (i) through (v) above, such event
or condition, together with all other such events or conditions, if any, would
reasonably be expected to result in a Material Adverse Effect; or

(k) There occurs any Change of Control.

8.02 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent or the Lenders provided for elsewhere in
this Agreement, or the other Loan Documents, or by applicable Law, or in equity,
or otherwise:

(a) Upon the occurrence, and during the continuance, of any Event of Default
other than an Event of Default described in Section 8.01(i), the Administrative
Agent may (and, subject to the terms of Section 9, shall upon the request of the
Required Lenders) terminate the Commitments and/or declare all or any part of
the unpaid principal of all Loans, all interest accrued and unpaid thereon and
all other amounts payable under the Loan Documents to be immediately due and
payable, whereupon the same shall become and be immediately due and payable,
without protest, presentment, notice of dishonor, demand or further notice of
any kind, all of which are expressly waived by the Borrower.

(b) Upon the occurrence of any Event of Default described in Section 8.01(i):

(i) the Commitments and all other obligations of the Administrative Agent or the
Lenders shall automatically terminate without notice to or demand upon the
Borrower, which are expressly waived by the Borrower; and

 

49



--------------------------------------------------------------------------------

(ii) the unpaid principal of all Loans, all interest accrued and unpaid thereon
and all other amounts payable under the Loan Documents shall be immediately due
and payable, without protest, presentment, notice of dishonor, demand or further
notice of any kind, all of which are expressly waived by the Borrower.

(c) Upon the occurrence of any Event of Default, the Administrative Agent may
proceed to protect, exercise and enforce against the Borrower the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents
and such other rights and remedies as are provided by Law or equity.

(d) The order and manner in which the Administrative Agent’s and the Lenders’
rights and remedies are to be exercised shall be determined by the
Administrative Agent or the Required Lenders in their sole and absolute
discretion. Regardless of how a Lender may treat payments for the purpose of its
own accounting, for the purpose of computing the Obligations hereunder, payments
received during the existence of an Event of Default shall be applied first, to
costs and expenses (including Attorney Costs) incurred by the Administrative
Agent and each Lender (to the extent that each Lender has a right to
reimbursement thereof pursuant to the Loan Documents), second, to the payment of
accrued and unpaid interest on the Obligations to and including the date of such
application, third, to the payment of, or as cash collateral for, the unpaid
principal of the Obligations, and fourth, to the payment of all other amounts
(including fees) then owing to the Administrative Agent and the Lenders under
the Loan Documents, in each case paid pro rata to each Lender in the same
proportions that the aggregate Obligations owed to each Lender under the Loan
Documents bear to the aggregate Obligations owed under the Loan Documents to all
Lenders, without priority or preference among the Lenders.

SECTION 9

THE AGENTS

9.01 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.03 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or

 

50



--------------------------------------------------------------------------------

willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.

9.04 Reliance by the Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all Lenders and all
future holders of the Loans.

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01 and 4.02, absent Requisite Notice by such Lender to the
Administrative Agent to the contrary, each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to each Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of the Borrower or any affiliate of
the Borrower, shall be deemed to constitute any representation or warranty by
any Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or

 

51



--------------------------------------------------------------------------------

any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its affiliates. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower or any affiliate of
the Borrower that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.07 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Aggregate Exposure Percentage in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentage
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

9.08 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower and its affiliates as though such Agent were not an Agent. With
respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

9.09 Successor Administrative Agent. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as the Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8.01(a), Section 8.01(b) or
Section 8.01(i) with respect to the Borrower shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term “the
Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as the Administrative Agent shall be

 

52



--------------------------------------------------------------------------------

terminated, without any other or further act or deed on the part of the former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor agent has accepted appointment as the Administrative
Agent by the date that is 30 days following the retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor agent as provided for above.
After the retiring Administrative Agent’s resignation as the Administrative
Agent, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement and the other Loan Documents.

9.10 Arrangers, Co-Documentation Agents and Co-Syndication Agents. None of the
Arrangers, the Co-Documentation Agents or the Co-Syndication Agents shall have
any right, power, obligation, liability, responsibility or duty hereunder in its
capacity as such. Without limiting the foregoing, none of the Arrangers, the
Co-Documentation Agents or the Co-Syndication Agents in its capacity as such
shall have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Arrangers, Co-Documentation Agents or Co-Syndication Agents in deciding to enter
into this Agreement or in taking or not taking action hereunder.

9.11 Withholding. To the extent required by any applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Code or any other authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or was not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 3.01 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
The agreements in this Section 9.11 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, of the
replacement of, a Lender, the termination of this Agreement and the repayment,
satisfaction or discharge of all other Obligations.

SECTION 10

MISCELLANEOUS

10.01 Amendments; Consents. No amendment, modification, supplement, extension,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, and no consent to any departure by
the Borrower therefrom shall be effective unless in writing signed by the
Borrower and the Required Lenders and acknowledged by the Administrative Agent
(or signed by the Administrative Agent with the prior written consent of the
Required Lenders), and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
Notwithstanding the foregoing sentence, without the approval in writing of the
Borrower, the Administrative Agent and each Lender directly and adversely
affected thereby, no amendment, modification, supplement, termination, waiver,
approval, or consent may be effective to:

 

53



--------------------------------------------------------------------------------

(a) Reduce the amount of principal of any Loans owed to such Lender;

(b) Reduce the rate of interest payable on any Loans owed to such Lender or the
amount or rate of any fee or other amount payable to such Lender under the Loan
Documents, except that the Required Lenders may waive or defer the imposition of
the Default Rate;

(c) Waive an Event of Default consisting of the failure of the Borrower to pay
when due principal, interest, any ticking fee, duration fee or any other amount
payable to such Lender under the Loan Documents;

(d) Postpone any date scheduled for the payment of principal of, or interest on,
any Loan or for the payment of any fee or for the payment of any other amount,
in each case payable to such Lender under the Loan Documents, or extend the term
of, or increase the amount of, any of such Lender’s Commitments (it being
understood that a waiver of any Event of Default not referred to in subsection
(c) above shall require only the consent of the Required Lenders) or modify such
Lender’s share of any of the Commitments (except as contemplated hereby);

(e) Amend or waive the definition of “Required Lenders” or the provisions of
this Section 10.01 or Section 10.06 (and, for the avoidance of doubt, all of the
Lenders will be deemed to be directly and adversely affected by any amendment or
waiver contemplated by this subsection (e)); or

(f) Amend or waive any provision of this Agreement that expressly requires the
consent or approval of such Lender;

provided, however, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Required
Lenders or each affected Lender, as the case may be, affect the rights or duties
of the Administrative Agent and (ii) any fee letters may be amended, or rights
or privileges thereunder waived, in a writing executed by the parties thereto.

In the event that any Lender does not consent to any proposed amendment,
supplement, modification, consent or waiver of any provision of this Agreement
or any other Loan Document that requires the consent of each of the Lenders or
each of the Lenders directly and adversely affected thereby, so long as the
consent of the Required Lenders has been obtained, the Borrower shall be
permitted to remove and replace such Lender in accordance with Section 10.22.

Any amendment, modification, supplement, termination, waiver or consent pursuant
to this Section shall apply equally to, and shall be binding upon, all Lenders
and the Administrative Agent.

10.02 Requisite Notice; Effectiveness of Signatures and Electronic Mail.

(a) Requisite Notice. Notices given in connection with any Loan Document shall
be delivered to the intended recipient at the number and/or address set forth in
the case of the Borrower and the Administrative Agent, on Schedule 10.02, and in
the case of the Lenders, on the Administrative Questionnaire (or as otherwise
specified from time to time by such recipient in writing to the Administrative
Agent) and shall be given by (i) irrevocable written notice or (ii) except as
otherwise provided, irrevocable telephonic (not voicemail) notice. Such notices
may be delivered, must be confirmed and shall be effective as follows:

 

54



--------------------------------------------------------------------------------

Mode of Delivery    Mail    Effective on earlier of actual receipt and fourth
Business Day after deposit in U.S. Mail, first class postage pre-paid Courier or
hand delivery    When signed for by recipient Telephone (not voicemail)    When
conversation completed (must be confirmed in writing) Facsimile    When
confirmed by telephone (not voicemail) Electronic Mail    When delivered (usage
subject to subsection (c) below)

provided, however, that notices delivered to the Administrative Agent pursuant
to Section 2 shall not be effective until actually received by the
Administrative Agent; provided, further, that the Administrative Agent may
require that any notice be confirmed or followed by a manually-signed hard copy
thereof. Notices shall be in any form prescribed herein and, if sent by the
Borrower, shall be made by a Responsible Officer of the Borrower. Notices
delivered and, if required, confirmed in accordance with this subsection shall
be deemed to have been delivered by Requisite Notice.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed hard copies and shall be binding on the Borrower, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed hard
copy thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

(c) Limited Usage of Electronic Mail. Electronic mail and internet and intranet
websites may be used to distribute routine communications, such as financial
statements and other information, and to distribute agreements and other
documents to be signed by the Administrative Agent, the Lenders and the
Borrower. No other legally-binding and/or time-sensitive communication or
Request for Extension of Credit may be sent by electronic mail without the
consent of, or confirmation to, the intended recipient in each instance.

(d) Reliance by the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify Administrative Agent-Related Persons and the Lenders from any
loss, cost, expense or liability as a result of relying on any notices
purportedly given by or on behalf of the Borrower absent the gross negligence or
willful misconduct of the Person seeking indemnification.

10.03 Attorney Costs and Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Lead Arrangers for all reasonable costs and
expenses incurred in connection with the development, preparation, negotiation
and execution of the Loan Documents, and to pay or reimburse the Administrative
Agent for all reasonable costs and expenses incurred in connection with the
development, preparation, negotiation and execution of any amendment, waiver,
consent, supplement or modification to, any Loan Documents, and any other
documents prepared in connection

 

55



--------------------------------------------------------------------------------

herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the Attorney Costs of
one counsel to the Administrative Agent and the Lead Arrangers taken as a whole
and, if reasonably necessary, of one regulatory counsel and one local counsel in
each relevant jurisdiction, in each case for the Administrative Agent and the
Lead Arrangers and, solely in the case of a conflict of interest, one additional
counsel (and if reasonably necessary, of one regulatory counsel and one local
counsel in each relevant jurisdiction) for the affected parties taken as a whole
and (b) to pay or reimburse the Administrative Agent and each Lender for all
reasonable costs and expenses incurred in connection with any restructuring,
reorganization (including a bankruptcy reorganization) or enforcement or
attempted enforcement of, or preservation of any rights under, any Loan
Documents, and any other documents prepared in connection herewith or therewith,
or in connection with any refinancing or restructuring of any such documents in
the nature of a “workout” or of any insolvency or bankruptcy proceeding,
including the Attorney Costs of one law firm to the Administrative Agent and the
Lenders taken as a whole and, if reasonably necessary, of one regulatory counsel
and one local counsel in each relevant jurisdiction, in each case for the
Administrative Agent and the Lenders taken as a whole and, solely in the case of
a conflict of interest, one additional counsel (and if reasonably necessary, of
one regulatory counsel and one local counsel in each relevant jurisdiction) for
the affected parties taken as a whole; provided, however, that notwithstanding
anything to the contrary in this Section 10.03, any costs or expenses that are
taxes shall be governed exclusively by Section 3.01. The agreements in this
Section shall survive repayment of all Obligations.

10.04 Binding Effect; Assignment.

(a) This Agreement and the other Loan Documents to which the Borrower is a party
will be binding upon and inure to the benefit of the Borrower, the
Administrative Agent, the Lenders and their respective successors and assigns,
except that, the Borrower may not, except as permitted by Section 7.03, assign
its rights hereunder or thereunder or any interest herein or therein without the
prior written consent of all Lenders and any such attempted assignment shall be
void. Any Lender may at any time pledge a Note or any other instrument
evidencing its rights as a Lender under this Agreement to a Federal Reserve Bank
or, if such Lender is a fund, to any trustee or to any other representative of
holders of obligations owed or securities issued by such fund as security for
such obligations or securities, but no such pledge shall release such Lender
from its obligations hereunder or grant to such Federal Reserve Bank or trust or
other representative the rights of a Lender hereunder absent foreclosure of such
pledge, and any transfer to any Person upon the enforcement of such pledge shall
be subject to this Section 10.04.

(b) From time to time following the date of this Agreement, each Lender may
assign to one or more banks, financial institutions or other entities, all or
any portion of its rights and obligations under this Agreement and the other
Loan Documents; provided that:

(i) such assignment, if not to a Lender, an Affiliate of a Lender or an Approved
Fund, shall require the consent of (A) prior to the initial Extensions of Credit
on the Effective Date, the Borrower and solely for administrative purposes, the
Administrative Agent (such consent of the Administrative Agent not to be
unreasonably withheld or delayed) and (B) thereafter, with the consent of the
Borrower (such consent not be unreasonably withheld or delayed); and provided
further, that no consent of the Borrower shall be required for an assignment to
any Person if an Event of Default under any of subsections (a), (b) or (i) of
Section 8.01 of this Agreement has occurred and is continuing;

(ii) a copy of a duly signed and completed Assignment and Acceptance shall be
delivered to the Administrative Agent;

 

56



--------------------------------------------------------------------------------

(iii) except in the case of an assignment of the entire remaining Commitment or
Loan of the assigning Lender, such assignment shall be in an aggregate principal
amount not less than the Minimum Amount therefor; and

(iv) the effective date of any such assignment shall be as specified in the
Assignment and Acceptance, but not earlier than the date which is five Business
Days after the date Administrative Agent has received the Assignment and
Acceptance.

(c) After receipt of a completed Assignment and Acceptance, and receipt of an
assignment fee of $3,500 from such assignee and/or such assigning Lender (but
not including in the case of assignments to Affiliates and Approved Funds of
assigning Lenders), the Administrative Agent shall promptly accept such
Assignment and Acceptance and record the information contained therein in the
Register on the effective date determined pursuant thereto.

The Loans (including the Notes evidencing such Loans) are registered obligations
and the right, title, and interest of the Lenders and their assignees in and to
such Loans shall be transferable only upon notation of such transfer in the
Register. A Note shall only evidence the Lender’s or an assignee’s right title
and interest in and to the related Loan, and in no event is any such Note to be
considered a bearer instrument or obligation within the meaning of
Section 163(f) of the Code. This Section 10.04 shall be construed so that the
Loans are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations
(or any successor provisions of the Code or such regulations). Solely for
purposes of this Section 10.04 and Section 2.10(c) and for tax purposes only,
the Administrative Agent shall act as the Borrower’s agent for purposes of
maintaining such notations of transfer in the Register.

(d) Each Lender may from time to time, without the consent of any other Person,
grant participations to one or more other Persons (including another Lender) in
all or any portion of its Loans, Commitments, Extensions of Credit or any other
interest of such Lender hereunder and under the other Loan Documents; provided,
however, that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the participating bank or
other financial institution shall not be a Lender hereunder for any purpose
except, if the participation agreement so provides, for the purposes of the
yield protection and increased cost provisions of Section 3 (but only to the
extent that the cost of such benefits to the Borrower does not exceed the cost
which the Borrower would have incurred in respect of such Lender absent the
participation) and for purposes of Section 10.06, (iv) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) the consent of the holder of such
participation interest shall not be required for amendments or waivers of
provisions of the Loan Documents; provided, however, that the assigning Lender
may, in any agreement with a participant, give such participant the right to
consent (as between the assigning Lender and such participant) to those matters
with respect to which the affirmative consent of the assigning Lender would be
required pursuant to clauses (a) through (f) of the second sentence of
Section 10.01. Any Lender that sells a participation to any Person that is a
“foreign corporation, partnership or trust” within the meaning of the Code shall
include in its participation agreement with such Person a covenant by such
Person that such Person will comply with the provisions of Section 10.21 as if
such Person were a Lender and provide that the Administrative Agent and the
Borrower shall be third party beneficiaries of such covenant. Each Lender that
sells or grants a participation shall (a) withhold or deduct from each payment
to the holder of such participation the amount of any tax required under
applicable Laws to be withheld or deducted from such payment and not withheld or
deducted therefrom by the Borrower or the Administrative Agent, (b) pay the tax
so withheld or deducted by it to the appropriate taxing authority in accordance
with applicable

 

57



--------------------------------------------------------------------------------

Law and (c) indemnify the Borrower and the Administrative Agent for any losses,
cost and expenses that they may incur as a result of any failure to so withhold
or deduct and pay such tax.

10.05 Set-off. In addition to any rights and remedies of the Administrative
Agent and the Lenders or any assignee of any Lender or any Affiliate thereof
(each, a “Proceeding Party”) provided by Law, upon the occurrence and during the
continuance of any Event of Default, each Proceeding Party is authorized at any
time and from time to time, without prior notice to the Borrower, any such
notice being waived by the Borrower to the fullest extent permitted by Law, to
proceed directly, by right of set-off, banker’s lien or otherwise, against any
assets of the Borrower which may be in the hands of such Proceeding Party
(including all general or special, time or demand, provisional or other deposits
and other indebtedness owing by such Proceeding Party to or for the credit or
the account of the Borrower) and apply such assets against the Obligations then
due and payable, irrespective of whether such Proceeding Party shall have made
any demand therefor. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application.

10.06 Sharing of Payments. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against the
Borrower or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Lender receives in payment of the Obligations held
by such other Lender, then, subject to applicable Laws, (a) such Lender
exercising the right of setoff, banker’s lien or counterclaim or otherwise
receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from the other Lender a participation in the
Obligations held by the other Lender and shall pay to the other Lender a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all Lenders share
any payment obtained in respect of the Obligations ratably in accordance with
each Lender’s share of the Obligations immediately prior to, and without taking
into account, the payment; provided that, (i) if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by the Borrower or any Person claiming through or
succeeding to the rights of the Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest and (ii) this Section 10.06 shall not apply
to any payments made in accordance with the express provisions of this Agreement
or the Loan Documents. Each Lender that purchases a participation in the
Obligations pursuant to this Section shall from and after the purchase have the
right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. The Borrower expressly consents
to the foregoing arrangements and agrees that any Lender holding a participation
in an Obligation so purchased may exercise any and all rights of setoff,
banker’s lien or counterclaim with respect to the participation as fully as if
Lender were the original owner of the Obligation purchased.

10.07 No Waiver; Cumulative Remedies.

(a) No failure by any Lender or the Administrative Agent to exercise, and no
delay by any Lender or the Administrative Agent in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
under any Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

58



--------------------------------------------------------------------------------

(b) The rights, remedies, powers and privileges herein or therein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by Law. Any decision by the Administrative Agent or any Lender not to
require payment of any interest (including interest at the Default Rate), fee,
cost or other amount payable under any Loan Document or to calculate any amount
payable by a particular method on any occasion shall in no way limit or be
deemed a waiver of the Administrative Agent’s or such Lender’s right to require
full payment thereof, or to calculate an amount payable by another method that
is not inconsistent with this Agreement, on any other or subsequent occasion.

(c) Except with respect to Section 9.09, the terms and conditions of Section 9
are for the sole benefit of the Agents and the Lenders.

10.08 Usury. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excessive interest
shall be applied to the principal of the Loans or, if it exceeds the unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged or received by the Administrative Agent or any Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate and spread, in equal or unequal
parts, the total amount of interest throughout the contemplated term of the
Obligations.

10.09 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

10.10 Integration. This Agreement, together with the other Loan Documents and
any letter agreements referred to herein, comprises the complete and integrated
agreement of the parties regarding the subject matter hereof and supersedes all
prior agreements, written or oral, on the subject matter hereof. In the event of
any conflict between the provisions of this Agreement and those of any other
Loan Document, the provisions of this Agreement shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

10.11 Nature of the Lenders’ Obligations. Nothing contained in this Agreement or
any other Loan Document and no action taken by the Administrative Agent or the
Lenders or any of them pursuant hereto or thereto may, or may be deemed to, make
the Lenders a partnership, an association, a joint venture or other entity,
either among themselves or with the Borrower or any Subsidiary or Affiliate of
the Borrower. Each Lender’s obligation to make any Extension of Credit pursuant
hereto is several and not joint or joint and several. A default by any Lender
will not increase the Commitments attributable to any other Lender.

 

59



--------------------------------------------------------------------------------

10.12 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document shall survive the
execution and delivery thereof. Such representations and warranties have been or
will be relied upon by the Administrative Agent and each Lender, notwithstanding
any investigation made by the Administrative Agent or any Lender or on their
behalf.

10.13 Indemnity by the Borrower. Whether or not the transactions contemplated
hereby are consummated, the Borrower agrees to indemnify, save and hold harmless
each Administrative Agent-Related Person, the other Agents and each Lender and
their respective Affiliates, directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (i) any and all
claims, demands, actions or causes of action that are asserted against any
Indemnitee by any Person (other than the Administrative Agent or any Lender)
relating directly or indirectly to a claim, demand, action or cause of action
that such Person asserts or may assert against the Borrower, any of its
Affiliates or any of its officers or directors; (ii) any and all claims,
demands, actions or causes of action arising out of or relating to the Loan
Documents, the Commitments, the use or contemplated use of the proceeds of any
Extension of Credit, or the relationship of the Borrower, the Administrative
Agent and the Lenders under this Agreement; (iii) any administrative or
investigative proceeding by any Governmental Authority arising out of or related
to a claim, demand, action or cause of action described in clauses (i) or
(ii) above; and (iv) any and all liabilities (including liabilities under
indemnities), losses, costs or expenses (excluding taxes, which are governed
exclusively by Section 3.01 and including and limited to the Attorney Costs of
one counsel for the Indemnitees taken as a whole and, if reasonably necessary,
of one regulatory counsel and one local counsel in each relevant jurisdiction,
in each case to the Indemnitees taken as a whole, and, solely in the case of a
conflict of interest, one additional counsel (and if reasonably necessary, of
one regulatory counsel and one local counsel in each relevant jurisdiction) for
the affected parties taken as a whole) that any Indemnitee suffers or incurs as
a result of the assertion of any foregoing claim, demand, action, cause of
action or proceeding, or as a result of the preparation of any defense in
connection with any foregoing claim, demand, action, cause of action or
proceeding, in all cases, including settlement costs incurred with the prior
written consent of Borrower (which consent shall not be unreasonably withheld),
whether or not arising out of the negligence of an Indemnitee, and whether or
not an Indemnitee is a party to such claim, demand, action, cause of action or
proceeding (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that no Indemnitee shall be entitled to indemnification for any
Indemnified Liability to the extent (i) it is found by a final, non-appealable
judgment of a court or competent jurisdiction to arise from (x) the bad faith,
willful misconduct or gross negligence of an Indemnitee or (y) a material breach
by such Indemnitee of its express obligations under this Agreement or (ii) not
resulting from an act or omission of the Borrower or any of its Affiliates in
respect of a claim, litigation, investigation or proceeding by one Lender
against another Lender in connection with secondary loan market trading
activities. The agreements in this Section shall survive repayment of all
Obligations.

10.14 Nonliability of the Lenders.

The Borrower acknowledges and agrees that:

(a) Any inspections of any property of the Borrower made by or through the
Administrative Agent or the Lenders are for purposes of administration of the
Loan Documents only, and the Borrower is not entitled to rely upon the same
(whether or not such inspections are at the expense of the Borrower);

(b) By accepting or approving anything required to be observed, performed,
fulfilled or given to the Administrative Agent or the Lenders pursuant to the
Loan Documents, neither the Administrative Agent nor the Lenders shall be deemed
to have warranted or represented the sufficiency,

 

60



--------------------------------------------------------------------------------

legality, effectiveness or legal effect of the same, or of any term, provision
or condition thereof, and such acceptance or approval thereof shall not
constitute a warranty or representation to anyone with respect thereto by the
Administrative Agent or the Lenders;

(c) The relationship between the Borrower and the Administrative Agent and the
Lenders is, and shall at all times remain, solely that of borrower and lenders;
neither the Administrative Agent nor any Lender undertakes or assumes any
responsibility or duty to the Borrower or its Affiliates to select, review,
inspect, supervise, pass judgment upon or inform the Borrower or its Affiliates
of any matter in connection with their property or the operations of the
Borrower or its Affiliates; the Borrower and its Affiliates shall rely entirely
upon their own judgment with respect to such matters; and any review,
inspection, supervision, exercise of judgment or supply of information
undertaken or assumed by the Administrative Agent or any Lender in connection
with such matters is solely for the protection of the Administrative Agent and
the Lenders and neither the Borrower nor any other Person is entitled to rely
thereon;

(d) Neither the Administrative Agent nor any Lender shall under any circumstance
be deemed to be in an advisory, fiduciary or agency relationship with the
Borrower and its Affiliates or have a fiduciary or other implied duty to the
Borrower and its Affiliates;

(e) The Administrative Agent and the Lenders, and their Affiliates, may have
economic interests that conflict with those of the Borrower or its Affiliates;
and

(f) Neither the Administrative Agent nor any Lender shall be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to property caused by the
actions, inaction or negligence of the Borrower and/or its Affiliates and the
Borrower hereby indemnifies and holds the Administrative Agent and the Lenders
harmless from any such loss, damage, liability or claim.

10.15 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of the
Borrower, the Administrative Agent and the Lenders in connection with the
Extensions of Credit, and is made for the sole benefit of the Borrower, the
Administrative Agent and the Lenders, the Administrative Agent’s and the
Lenders’ successors and permitted assigns. Except as provided in Section 10.04,
no other Person shall have any rights of any nature hereunder or by reason
hereof.

10.16 Severability. Any provision of the Loan Documents that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
and severable to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The Administrative
Agent, the Lenders and the Borrower agree to negotiate, in good faith, the terms
of a replacement provision as similar to the severed provision as may be
possible and be legal, valid, and enforceable.

10.17 Confidentiality. The Administrative Agent and each Lender shall use any
confidential non-public information concerning the Borrower and its Subsidiaries
and Affiliates that is furnished to the Administrative Agent or such Lender by
or on behalf of the Borrower and its Subsidiaries in connection with the Loan
Documents (collectively, “Confidential Information”) solely for the purpose of
administering and enforcing the Loan Documents, and it will hold the
Confidential Information in confidence. Notwithstanding the foregoing, the
Administrative Agent and each Lender may disclose Confidential Information
(a) to their affiliates or any of their or their affiliates’ directors,
officers, employees, auditors, counsel, advisors, or representatives
(collectively, the “Representatives”) who need

 

61



--------------------------------------------------------------------------------

to know such information for the purposes set forth in this Section and who have
been advised of and acknowledge their obligation to keep such information
confidential in accordance with this Section, (b) to any bank or financial
institution or other entity to which such Lender has assigned or desires to
assign an interest or participation in the Loan Documents or the Obligations or
to any direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to the Borrower
and its obligations, provided that any such foregoing recipient of such
Confidential Information agrees to keep such Confidential Information
confidential as specified herein, (c) to any governmental agency or regulatory
body having or claiming to have authority to regulate or oversee any aspect of
the Administrative Agent’s or such Lender’s business or that of their
Representatives in connection with the exercise of such authority or claimed
authority (in which case such Lender shall, except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, use reasonable efforts
to promptly notify the Borrower, in advance, to the extent lawfully permitted to
do so), (d) to the extent necessary or appropriate to enforce any right or
remedy or in connection with any claims asserted by or against the
Administrative Agent or such Lender or any of their Representatives,
(e) pursuant to any subpoena or any similar legal process (in which case such
Lender shall use reasonable efforts to promptly notify the Borrower, in advance,
to the extent permitted by Law), (f) to Moody’s and S&P when required by them
(it being understood that, prior to any such disclosure, such rating agency
shall undertake to use reasonable efforts to preserve the confidentiality of any
Confidential Information relating to the Borrower received by it from such
Lender) and (g) with the consent of the Borrower. For purposes hereof, the term
“Confidential Information” shall not include information that (x) is in the
Administrative Agent’s or a Lender’s possession prior to its being provided by
or on behalf of the Borrower or any of its Subsidiaries or Affiliates, provided
that such information is not known by the Administrative Agent or such Lender to
be subject to another confidentiality agreement with, or other legal or
contractual obligation of confidentiality to, the Borrower or any of its
Subsidiaries or Affiliates, (y) is or becomes publicly available (other than
through a breach hereof by the Administrative Agent or such Lender) or
(z) becomes available to the Administrative Agent or such Lender on a
nonconfidential basis, provided that the source of such information was not
known by the Administrative Agent or such Lender to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.

Notwithstanding anything herein to the contrary, any party subject to
confidentiality obligations hereunder or under any other related document (and
any employee, representative or other agent of such party) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of this Agreement and all materials of any kind, including opinions or
other tax analyses, that have been provided to it by any other party relating to
such tax treatment and tax structure.

10.18 Headings. Section headings in this Agreement and the other Loan Documents
are included for convenience of reference only and are not part of this
Agreement or the other Loan Documents for any other purpose.

10.19 Time of the Essence. Time is of the essence of the Loan Documents.

10.20 Domestic Lenders. Each Lender that is a United States person shall provide
the Borrower and the Administrative Agent on or prior to the Effective Date or,
in the case of an assignee or transferee of an interest under this Agreement
pursuant to Section 10.04 or otherwise, on the date of such assignment or
transfer, two accurate and complete original signed copies of Internal Revenue
Service Form W-9 (or successor form), in each case certifying that such Lender
is a United States person and to such Lender’s entitlement as of such date to a
complete exemption from U.S. federal backup withholding Tax with respect to
payments to be made under any Loan Document.

 

62



--------------------------------------------------------------------------------

10.21 Foreign Lenders. Each Lender organized under the Laws of a jurisdiction
outside the United States, on or prior to the date of this Agreement in the case
of each Lender listed on the signature pages hereof and on or prior to the date
on which it becomes a Lender in the case of each other Lender, and from time to
time thereafter if requested in writing by the Borrower or the Administrative
Agent (but only so long as such Lender remains lawfully able to do so), shall
provide the Borrower and the Administrative Agent with (i) if such Lender is a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, IRS Form W-8ECI
or W-8BEN, as appropriate, or any successor form prescribed by the IRS,
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest or certifying that the income receivable pursuant to the
Loan Documents is effectively connected with the conduct of a trade or business
in the United States, or (ii) if such Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code and intends to claim an exemption from
United States withholding tax under Section 871(h) or 881(c) of the Code with
respect to payments of “portfolio interest,” IRS Form W-8, or any successor form
prescribed by the IRS, and a certificate representing that such Lender is not a
bank for purposes of Section 881(c) of the Code, is not a ten-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower, and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code). Thereafter and from time
to time, each such Person shall (a) to the extent it remains lawfully able to do
so, upon the request of the Borrower, promptly submit to the Administrative
Agent such additional duly completed and signed copies of one of such forms set
forth in the prior sentence (or such successor forms as shall be adopted from
time to time by the relevant United States taxing authorities) as may then be
available under then current United States Laws and regulations to avoid, or
such evidence as is satisfactory to the Borrower and the Administrative Agent of
any available exemption from or reduction of, United States withholding taxes in
respect of all payments to be made to such Person by the Borrower pursuant to
this Agreement and (b) promptly notify the Administrative Agent of any change in
circumstances that the Lender is aware of which would modify or render invalid
any claimed exemption or reduction. If such Person fails to deliver the above
forms or other documentation, then the Administrative Agent may withhold from
any interest payment to such Person an amount equivalent to the applicable
withholding tax imposed by Sections 1441 and 1442 of the Code, without
reduction.

10.22 Removal and Replacement of Lenders.

(a) In the event that any Lender (i) requests compensation under Section 3.01 or
3.04, (ii) becomes a Defaulting Lender or (iii) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders (including, for the avoidance of doubt, any
extension permitted by Section 2.04(b) with the consent of each Lender) directly
and adversely affected thereby (in the case of this clause (iii), so long as the
consent of the Required Lenders to such amendment, supplement, modification,
consent or waiver has been obtained), the Borrower may, upon notice to such
Lender and the Administrative Agent, remove such Lender by (A) solely in the
case of clause (ii) with respect to any Lender that becomes a Defaulting Lender,
(x) after the Effective Date, under either of clauses (e) or (f) of the
definition thereof or (y) on or prior to the Effective Date, for any reason, non
ratably terminating such Lender’s Commitment and prepaying such Lenders
outstanding Loans and/or (B) causing such Lender to assign its rights and
obligations under this Agreement pursuant to Section 10.04(b) to one or more
other Lenders or eligible assignees procured by the Borrower; provided that such
assigning Lender shall have received payment of an amount equal to 100% of the
outstanding principal, interest and fees owed to such Lender from the assignee
Lender or the Borrower. The Borrower shall, in the case of a termination of such
Lender’s Commitment and prepaying its Loans pursuant to clause (A) preceding,
(x) pay in full all principal, interest, fees and other amounts owing to such
Lender through the date of termination and prepayment (including any amounts
payable pursuant to Section 3) and (y) release such Lender from its obligations
under the Loan Documents from and after the

 

63



--------------------------------------------------------------------------------

date of termination and prepayment. The Borrower shall, in the case of an
assignment pursuant to clause (B) preceding, cause to be paid the assignment fee
payable to the Administrative Agent pursuant to Section 10.04(c). Any such
Lender whose Commitments are being assigned shall execute and deliver an
Assignment and Acceptance covering such Lender’s Commitments. The Administrative
Agent shall distribute an amended Schedule 1.01A, which shall be deemed
incorporated into this Agreement, to reflect adjustments to the Lenders and
their Commitments.

Notwithstanding anything to the contrary contained herein, prior to the
Effective Date, removal of Lenders pursuant to clause (A) above shall be
permitted with respect to any Lender that would be a Defaulting Lender if no
effect were given to any grace periods contained in clause (a) of the definition
of Defaulting Lender.

(b) If fees cease to accrue on the unfunded portion of the Commitments of a
Defaulting Lender pursuant to Section 2.17(a), such fees shall not be paid to
the non-Defaulting Lenders.

(c) This section shall supersede any provisions in Section 10.01 to the
contrary.

10.23 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 3.01(a) or 3.04 with respect
to such Lender, it will, if requested by the Borrower, use reasonable best
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no legal or regulatory disadvantage and no more than
an insubstantial economic disadvantage, and provided, further, that nothing in
this Section shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 3.01(a).

10.24 Governing Law; Submission to Jurisdiction; Waivers.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT WITH RESPECT TO
ANY DETERMINATION AS TO AN EFFECTIVE DATE MATERIAL ADVERSE EFFECT, SUCH
DETERMINATION SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE.

(b) Each party to this Agreement irrevocably and unconditionally:

(i) submits for itself and its property in any suit, action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of any state or federal court sitting in the City of New
York, and appellate courts from any court therein;

(ii) agrees that a final judgment in any such suit, action or proceeding brought
in any such court may be enforced in any other courts to whose jurisdiction you
are or may be subject, by suit upon judgment;

(iii) consents that any such suit, action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any

 

64



--------------------------------------------------------------------------------

such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(iv) agrees that service of process in any such suit, action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
provided for in Section 10.02;

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction;

(vi) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any suit, action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.25 Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.26 USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.

[REMAINDER OF PAGE INTENTIONALLY BLANK.

SIGNATURE PAGES FOLLOW.]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their proper and duly authorized officers as of the day and year
first written above.

 

NBC UNIVERSAL, INC. By:   /s/ Jeff Zucker   Name: Jeff Zucker   Title: President
and Chief Executive Officer By:   /s/ Lynn Calpeter   Name: Lynn Calpeter  
Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC. By:   /s/ Thomas D. Cassin   Name: Thomas D. Cassin
  Title: Managing Director

 

JPMORGAN CHASE BANK, N.A. By:   /s/ Peter B. Thauer   Name: Peter B. Thauer  
Title: Executive Director

 

GOLDMAN SACHS CREDIT PARTNERS L.P. By:   /s/ Alexis Maged   Name: Alexis Maged  
Title: Authorized Signatory

 

GOLDMAN SACHS BANK USA By:   /s/ Alexis Maged   Name: Alexis Maged   Title:
Authorized Signatory

 

MORGAN STANLEY SENIOR FUNDING, INC. By:   /s/ Anish Shah   Name: Anish Shah  
Title: Vice President

 

MORGAN STANLEY BANK, N.A. By:   /s/ Anish Shah   Name: Anish Shah   Title:
Authorized Signatory

 

BANC OF AMERICA SECURITIES LLC By:   /s/ Andrew M. Hensley   Name: Andrew M.
Hensley   Title: Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Peter van der Horst   Name: Peter van der Horst
  Title: Senior Vice President

 

CITIGROUP GLOBAL MARKETS INC. By:   /s/ Kevin A. Ege   Name: Kevin A. Ege  
Title: Authorized Signatory

 

CITIBANK, N.A. By:   /s/ Kevin A. Ege   Name: Kevin A. Ege   Title: Vice
President

 

BARCLAYS BANK PLC By:   /s/ Kevin Cullen   Name: Kevin Cullen   Title: Director

 

BNP PARIBAS By:   /s/ Nicolas Rabier   Name: Nicolas Rabier   Title: Director
By:   /s/ Gregory R. Paul   Name: Gregory R. Paul   Title: Managing Director

 

CREDIT SUISSE SECURITIES (USA) LLC By:   /s/ Eric Federman   Name: Eric Federman
  Title: Managing Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:   /s/ Doreen Barr   Name: Doreen
Barr   Title: Director By:   /s/ Lynne Marie Paquette   Name: Lynne-Marie
Paquette   Title: Associate

 

DEUTSCHE BANK AG NEW YORK BRANCH By:   /s/ Anca Trifan   Name: Anca Trifan  
Title: Managing Director By:   /s/ Heidi Sandquist   Name: Heidi Sandquist  
Title: Director

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:   /s/ Jose Carlos   Name: Jose Carlos
  Title: Vice President

 

THE ROYAL BANK OF SCOTLAND PLC By:   /s/ Vincent Fitzgerald   Name: Vincent
Fitzgerald   Title: Managing Director

 

UBS SECURITIES LLC, as Co-Arranger By:   /s/ Irja R. Otsa   Name: Irja R. Otsa  
Title: Associate Director By:   /s/ April Varner-Nanton   Name: April
Varner-Nanton   Title: Director



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC By:   /s/ Irja R. Otsa   Name: Irja R. Otsa   Title:
Associate Director By:   /s/ April Varner-Nanton   Name: April Varner-Nanton  
Title: Director

 

WELLS FARGO BANK, N.A. By:   /s/ James Travagline   Name: James Travagline  
Title: Director



--------------------------------------------------------------------------------

SCHEDULE 1.01A

COMMITMENTS

 

Lender

   Commitment

JPMorgan Chase Bank, N.A.

   $ 1,067,500,000

Goldman Sachs Bank USA

   $ 1,067,500,000

Morgan Stanley Senior Funding, Inc./Morgan Stanley Bank, N.A.

   $ 1,067,500,000

Bank of America, N.A.

   $ 610,000,000

Citibank, N.A.

   $ 610,000,000

Barclays Bank PLC

   $ 209,687,500

BNP Paribas

   $ 209,687,500

Credit Suisse AG, Cayman Islands Branch

   $ 209,687,500

Deutsche Bank AG New York Branch

   $ 209,687,500

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 209,687,500

The Royal Bank of Scotland plc

   $ 209,687,500

UBS Loan Finance LLC

   $ 209,687,500

Wells Fargo Bank, N.A.

   $ 209,687,500       

TOTAL:

   $ 6,100,000,000



--------------------------------------------------------------------------------

SCHEDULE 1.01B

PERMITTED SURVIVING INDEBTEDNESS

 

(a) (i) NBCU’s GEAR (GE Accounts Receivable) program managed and administrated
by GE Working Capital Solutions, (ii) NBCU’s WCS factoring program with GE
Working Capital Solutions and (iii) any refinancing, replacement, extension,
renewal or refunding of the foregoing.

 

(b) Any guaranty provided by NBCU in connection with the A&E Puts.

 

(c) The Credit Agreement, dated as of March 2, 1998, among LIN Television of
Texas, LP and General Electric Capital Corporation, as lender, any Guaranty
Obligations in respect thereof and any refinancing, replacement, extension,
renewal or refunding of the foregoing.

 

(d) The $2.7 million Miami Station note due 2018.

 

(e) The guaranty provided by NBCU in connection with the Credit Agreement, dated
as of November 6, 2009 among certain Blackstone entities, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, and Bank of
America, N.A., as syndication agent (related to the Universal Orlando joint
venture).

 

(f) Other Indebtedness consented to in writing by the Lead Arrangers.



--------------------------------------------------------------------------------

SCHEDULE 1.01C

TRANSACTIONS

“Transactions” shall mean the following transactions contemplated by the Master
Agreement:

(a) Navy Holdco 1 (as defined in the Master Agreement) will, and GE will cause
Navy Holdco 1 to, acquire all the outstanding shares of NBCU that it does not
already own;

(b) NBCU will make a distribution (the “NBCU Dividend”) to its equity holders,
which will be financed with the proceeds of:

(i) the Term Facility (as defined in the Three-Year Credit Agreement); and

(ii) at the option of the Borrower, either (x) the issuance of senior unsecured
notes (the “Senior Notes”) in a public offering or Rule 144A private placement
or (y) the Bridge Facility (or any combination of the Senior Notes and the
Bridge Facility as determined by the Borrower);

(c) Navy Holdco 1 will, and GE will cause Navy Holdco 1 to, contribute all of
the outstanding shares of NBCU to Navy Holdco 2 (as defined in the Master
Agreement);

(d) NBCU will convert from a Delaware corporation to a Delaware limited
liability company;

(e) GE will cause Navy Holdco 2, or Navy Holdco 2 will cause one or more of its
Subsidiaries (as defined in the Master Agreement), to contribute all of the
outstanding shares of NBCU and the Contributed NBCU Assets (as defined in the
Master Agreement) to Newco and Newco will issue membership interests in Newco
(“Newco Membership Interests”) in exchange therefor;

(f) GE will, and will cause its Subsidiaries (other than the NBCU Entities (as
defined in the Master Agreement)) to, transfer, directly or indirectly, the
Contributed NBCU Assets to NBCU and NBCU shall assume the Assumed NBCU
Liabilities (as defined in the Master Agreement);

(g) Comcast will, or will cause one or more of its Subsidiaries (as defined in
the Master Agreement) to, contribute or transfer, as applicable, the Contributed
Comcast Assets (as defined in the Master Agreement) to NBCU, and NBCU shall
assume the Assumed Comcast Liabilities (as defined in the Master Agreement) (the
“Combination”), and Newco will issue to Comcast Newco Membership Interests in
consideration therefor; and

(h) Immediately following the transactions described by the foregoing clauses
(a) through (g), Comcast will purchase Newco Membership Interests from Navy
Holdco 2 or one or more of its Subsidiaries, the consummation of which will
result in Comcast and Navy Holdco 2 owning 51% and 49% of the outstanding Newco
Membership Interests, respectively.



--------------------------------------------------------------------------------

SCHEDULE 5.05

LITIGATION

None.

 

2



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADDRESSES FOR NOTICES

If to the Borrower, to:

NBC Universal, Inc.

30 Rockefeller Plaza

New York, NY 10112

Attention: Lynn Calpeter, Executive Vice President and Chief Financial Officer

Telephone: (212) 664-7088

Facsimile: (212) 664-0427

E-mail: lynn.calpeter@nbcuni.com

With a copy to each of:

NBC Universal, Inc.

30 Rockefeller Plaza

New York, NY 10112

Attention: General Counsel

Telephone: (212) 664-7024

Facsimile: (212) 664-4733

E-mail: rick.cotton@nbcuni.com

Comcast Corporation

One Comcast Center

Philadelphia, PA 19103

Attention: General Counsel

Telephone: (215) 286-7564

Facsimile: (215) 286-7794

E-mail: Art_Block@comcast.com

General Electric Company

201 High Ridge Road

Stamford, CT 06927

Attention: Treasurer

Telephone: 203-357-6199

Facsimile: 203-585-1191

E-mail: kathy.cassidy@ge.com

If to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.

270 Park Avenue

New York, NY 10017

Attention: Peter Thauer

Telephone: (212) 270-6289

Facsimile: (212) 270-5127

E-mail: peter.thauer@jpmorgan.com

With a copy to:

 

3



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, TX 77002

Attention: Demetra Mayon

Telephone: (713) 750-3780

Facsimile: (713) 750-2358

E-mail: demetra.a.mayon@jpmorgan.com

 

4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REQUEST FOR EXTENSION OF CREDIT

Date: ______________, 201_

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Bridge Loan Agreement dated as of March 19,
2010, among NBC Universal, Inc., a Delaware corporation (“NBCU” or the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually a “Lender”), JPMorgan Chase Bank, N.A., as
Administrative Agent and an Issuing Lender, Goldman Sachs Credit Partners L.P.
and Morgan Stanley Senior Funding, Inc., as co-syndication agents (each in such
capacity, a “Co-Syndication Agent”), and Bank of America N.A. and Citigroup
Global Markets Inc., as co-documentation agents (each in such capacity, a
“Co-Documentation Agent”) (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined).

The undersigned Responsible Officer hereby requests (select one):

¨ A Borrowing of Loans

¨ A Conversion or Continuation of Loans

1. On ___________________________ (a Business Day).

2. In the amount of $__________________________.

3. Comprised of ______________________________________. [type of Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of ___ months (or ___
days, if for an Interest Period of less than one month).

The foregoing request complies with the requirements of Section 2 of the
Agreement.

 

NBC UNIVERSAL, INC. By:     Name:     Title:    

 

5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _____________, 201_

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Bridge Loan Agreement dated as of March 19,
2010, among NBC Universal, Inc., a Delaware corporation (“NBCU” or the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually a “Lender”), JPMorgan Chase Bank, N.A., as
Administrative Agent and an Issuing Lender, Goldman Sachs Credit Partners L.P.
and Morgan Stanley Senior Funding, Inc., as co-syndication agents (each in such
capacity, a “Co-Syndication Agent”), and Bank of America N.A. and Citigroup
Global Markets Inc., as co-documentation agents (each in such capacity, a
“Co-Documentation Agent”) (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined).

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he][she] is the _____________ of the Borrower, and that, as such, [he][she] is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrower, and that:

[Use following for fiscal year-end financial statements]

1. Attached hereto as Annex 1 are the year-end audited consolidated financial
statements of the Borrower required by Section 6.01(a)(i) of the Agreement for
the fiscal year of the Borrower ended as of the above date, together with the
report and opinion of independent certified public accountants required by such
section.

2. Attached hereto as Annex 2 are the year-end unaudited consolidated financial
statements of the Borrower required by Section 6.01(a)(ii) of the Agreement for
the fiscal year of the Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower in accordance with GAAP as at such date and for such
period, except for the absence of footnotes and a schedule eliminating from such
financial statements the accounts of any Person that is not a Restricted
Subsidiary (except to the extent included pursuant to clause (a)(i) or (a)(ii)
of the proviso in the definition of Consolidated Net Income).

[Use following for fiscal quarter-end financial statements]

1. Attached hereto as Annex 2 are the unaudited consolidated financial
statements of the Borrower required by Section 6.01(b) of the Agreement for the
fiscal quarter of the Borrower ended as of the above date. Such financial
statements fairly present the financial condition, results of operations and
cash flows of the Borrower in accordance with GAAP as at such date and for such
periods, subject only to pro forma adjustments and normal year-end audit
adjustments, except for the absence of footnotes and a schedule eliminating from
such financial statements the accounts of any Person that is not a Restricted
Subsidiary (except to the extent included pursuant to clause (a)(i) or (a)(ii)
of the proviso in the definition of Consolidated Net Income).



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under [his][her] supervision, a detailed
review of the transactions and conditions (financial or otherwise) of the
Borrower during the accounting period covered by the attached financial
statements.

3. A review of the activities of the Borrower during such fiscal period has been
made under my supervision with a view to determining whether during such fiscal
period the Borrower performed and observed its Obligations under the Loan
Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default or Event of Default and its nature
and status:]

The financial covenant analyses and information set forth on Annex 3 attached
hereto are true and accurate. Such analyses and information set forth the
necessary adjustments to exclude the Indebtedness and EBITDA attributed to
Unrestricted Subsidiaries and give pro forma effect (in accordance with
Section 1.07 of the Agreement) to Material Acquisitions and Material
Dispositions made during the period covered thereby.1

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________ __, 201_.

 

NBC UNIVERSAL, INC. By:     Name:     Title:    

 

1

To be included commencing with the Test Period ending on the last day of the
first full fiscal quarter ended after the Effective Date.

 

2



--------------------------------------------------------------------------------

ANNEX 1

AUDITED FINANCIAL STATEMENTS OF THE BORROWER



--------------------------------------------------------------------------------

ANNEX 2

UNAUDITED FINANCIAL STATEMENTS OF THE BORROWER



--------------------------------------------------------------------------------

ANNEX 3

Set forth detailed calculations



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ACCEPTANCE

_______________, 201__

Reference is made to that certain Bridge Loan Agreement dated as of March 19,
2010, among NBC Universal, Inc., a Delaware corporation (“NBCU” or the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually a “Lender”), JPMorgan Chase Bank, N.A., as
Administrative Agent and an Issuing Lender, Goldman Sachs Credit Partners L.P.
and Morgan Stanley Senior Funding, Inc., as co-syndication agents (each in such
capacity, a “Co-Syndication Agent”), and Bank of America N.A. and Citigroup
Global Markets Inc., as co-documentation agents (each in such capacity, a
“Co-Documentation Agent”) (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined).

The assignor identified on the signature page hereto (the “Assignor”) and the
assignee identified on the signature page hereto (the “Assignee”) agree as
follows:

1. (a) Subject to Paragraph 11, effective as of the date written on Annex 1
hereto (the “Effective Date”), the Assignor irrevocably sells and assigns to the
Assignee without recourse to the Assignor, and the Assignee hereby irrevocably
purchases and assumes from the Assignor without recourse to the Assignor, the
interest described on Annex 1 hereto (the “Assigned Interest”) in and to the
Assignor’s rights and obligations under the Agreement.

(b) From and after the Effective Date, (i) the Assignee shall be a party under
the Agreement and will have all the rights and obligations of a Lender for all
purposes under the Loan Documents to the extent of the Assigned Interest and be
bound by the provisions thereof, and (ii) the Assignor shall relinquish its
rights and be released from its obligations under the Agreement to the extent of
the Assigned Interest. The Assignor and/or the Assignee, as agreed by the
Assignor and the Assignee, shall deliver to the Administrative Agent any
applicable assignment fee required under Section 10.04(c) of the Agreement.

2. On the Effective Date, the Assignee shall pay to the Assignor, in immediately
available funds, an amount equal to the purchase price of the Assigned Interest
as agreed upon by the Assignor and the Assignee.

3. The Assignor and the Assignee agree that all payments of principal, interest,
fees and other amounts in respect of the Assigned Interest accruing from and
after the Effective Date shall be for the account of the Assignee, and all
payments of such amounts in respect of the Assigned Interest accruing prior to
the Effective Date shall remain for the account of the Assignor. The Assignor
and the Assignee hereby agree that if either receives any payment of such
amounts which is for the account of the other, it shall hold the same in trust
for such party and shall promptly pay the same to such party.

4. The Assignor represents and warrants to the Assignee that:

(a) The Assignor is the legal and beneficial owner of the Assigned Interest, and
the Assigned Interest is free and clear of any adverse claim;

(b) The Assigned Interest listed on Annex 1 accurately and completely sets forth
the amount of all Obligations relating to the Assigned Interest as of the
Effective Date;

(c) It has the power and authority and the legal right to make, deliver and
perform, and has taken all necessary action, to authorize the execution,
delivery and performance of this Assignment and Acceptance, and any and all
other documents delivered by it in connection herewith and



--------------------------------------------------------------------------------

to fulfill its obligations under, and to consummate the transactions
contemplated by, this Assignment and Acceptance and the Loan Documents, and no
consent or authorization of, filing with, or other act by or in respect of any
Governmental Authority, is required in connection in connection herewith or
therewith; and

(d) This Assignment and Acceptance constitutes the legal, valid and binding
obligation of the Assignor.

The Assignor makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower or the performance by
the Borrower of its obligations under the Loan Documents, and assumes no
responsibility with respect to any statements, warranties or representations
made under or in connection with any Loan Document or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
other than as expressly set forth above.

5. The Assignee represents and warrants to the Assignor and the Administrative
Agent that:

(a) It is eligible to purchase the Assigned Interest pursuant to Section 10.04
of the Agreement;

(b) It has the power and authority and the legal right to make, deliver and
perform, and has taken all necessary action, to authorize the execution,
delivery and performance of this Assignment and Acceptance, and any and all
other documents delivered by it in connection herewith and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Assignment and Acceptance and the Loan Documents, and no consent or
authorization of, filing with, or other act by or in respect of any Governmental
Authority, is required in connection in connection herewith or therewith;

(c) This Assignment and Acceptance constitutes the legal, valid and binding
obligation of the Assignee;

(d) Under applicable Laws no tax will be required to be withheld by the
Administrative Agent or the Borrower with respect to any payments to be made to
the Assignee hereunder or under any Loan Document, and prior to or concurrently
with the Administrative Agent’s receipt of this Assignment and Acceptance, the
Assignee has delivered to the Administrative Agent any tax forms required by
Section 10.20 or Section 10.21 of the Agreement (as applicable); and

(e) The Assignee has received a copy of the Agreement, together with copies of
the most recent financial statements delivered pursuant thereto, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance. The Assignee
has independently and without reliance upon the Assignor or the Administrative
Agent and based on such information as the Assignee has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. The Assignee
will, independently and without reliance upon the Administrative Agent or any
Lender, and based upon such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement.

6. The Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto.

7. If either the Assignee or the Assignor desires a Note to evidence its Loans,
it shall request the Administrative Agent to procure a Note from the Borrower.

 

2



--------------------------------------------------------------------------------

8. The Assignor and the Assignee agree to execute and deliver such other
instruments, and take such other action, as either party may reasonably request
in connection with the transactions contemplated by this Assignment and
Acceptance.

9. This Assignment and Acceptance shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns; provided however,
that the Assignee shall not assign its rights or obligations hereunder without
the prior written consent of the Assignor and any purported assignment, absent
such consent, shall be void.

10. This Assignment and Acceptance may be executed by facsimile signatures with
the same force and effect as if manually signed and may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Assignment and
Acceptance shall be governed by and construed in accordance with the laws of the
state specified in the Agreement.

11. The effectiveness of the assignment described herein is subject to:

(a) If such consent is required by the Agreement, the Assignor and the Assignee
obtaining the consent of the Administrative Agent, the Issuing Lender, and the
Borrower to the assignment described herein. By delivering a copy of this
Assignment and Acceptance to the Administrative Agent, the Assignor and the
Assignee hereby request any such required consent and request that the
Administrative Agent register the Assignee as a Lender under the Agreement
effective as of the Effective Date.

(b) Receipt by the Administrative Agent of (or other arrangements acceptable to
the Administrative Agent with respect to) any applicable assignment fee referred
to in Section 10.04(c) of the Agreement and any tax forms required by
Section 10.20 or Section 10.21 of the Agreement (as applicable). By signing
below, the Administrative Agent agrees to register the Assignee as a Lender
under the Agreement, effective as of the Effective Date with respect to the
Assigned Interest and will adjust the registered Revolving Commitment of the
Assignor under the Agreement to reflect the assignment of the Assigned Interest.

12. Attached hereto as Annex 2 is all contact, address, account and other
administrative information relating to the Assignee.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers.

 

    Assignor:             By:             Name:         Title:     Assignee:
[__]   Tax forms required by        

Section 10.20 or Section 10.21

of the Agreement included

     

 

3



--------------------------------------------------------------------------------

    By:             Name:         Title: (Signatures continue)    

 

4



--------------------------------------------------------------------------------

In accordance with and subject to Section 10.04 of the Credit Agreement, the
undersigned consent to the foregoing assignment as of the Effective Date:

 

NBC UNIVERSAL, INC. By:       Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and an Issuing Lender

By:       Name:   Title:

[OTHER ISSUING LENDER],

as an Issuing Lender

By:       Name:   Title:

 

5



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

THE ASSIGNED INTEREST

Effective Date: ______________________

 

Facility Assigned

  

Principal Amount Assigned

  

Percentage

   $    %    $    %

 

6



--------------------------------------------------------------------------------

ANNEX 2 TO ASSIGNMENT AND ACCEPTANCE

ADMINISTRATIVE DETAILS

(Assignee to list names of credit contacts, addresses, phone and

facsimile numbers, electronic mail addresses and

account and payment information)

 

7



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

_________________, 201__

This Solvency Certificate is being executed and delivered pursuant to
Section 4.02(i) of that certain Bridge Loan Agreement dated as of March 19,
2010, among NBC Universal, Inc., a Delaware corporation (“NBCU” or the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually a “Lender”), JPMorgan Chase Bank, N.A., as
Administrative Agent and an Issuing Lender, Goldman Sachs Credit Partners L.P.
and Morgan Stanley Senior Funding, Inc., as co-syndication agents (each in such
capacity, a “Co-Syndication Agent”), and Bank of America N.A. and Citigroup
Global Markets Inc., as co-documentation agents (each in such capacity, a
“Co-Documentation Agent”) (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined).

I, [    ], Chief Financial Officer of the Borrower, in such capacity and not in
an individual capacity, hereby certify that I am the Chief Financial Officer of
the Borrower and that I am generally familiar with the businesses and assets of
the Borrower and its Subsidiaries (taken as a whole) and am duly authorized to
execute this solvency certificate on behalf of the Borrower pursuant to the
Agreement.

I further certify, in my capacity as Chief Financial Officer of the Borrower,
and not in my individual capacity, that as of the date hereof and after giving
effect to the Transactions and the incurrence of the Indebtedness and
obligations being incurred in connection with the Agreement and the Transactions
(assuming, in each case, that such Indebtedness and obligations come due at
their stated maturity), the Borrower and its Subsidiaries, taken as a whole,
will be Solvent.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:       Name: [            ]   Title: Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF GUARANTEE AGREEMENT

This GUARANTEE AGREEMENT, dated as of ______________, 201__, is made by each of
the entities that are signatories hereto (the “Guarantors”), in favor of
JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the lenders (the “Lenders”) parties to the Bridge
Loan Agreement, dated as of March 19, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among NBC
UNIVERSAL, INC. a Delaware corporation (the “Borrower”), the Lenders and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrower upon the terms and subject to the conditions set
forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;

WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the Loans.

NOW, THEREFORE, in consideration of the premises, the Guarantors hereby agree
with the Administrative Agent, for the ratable benefit of the Lenders, as
follows:

1. Defined Terms. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) As used herein, “Guarantee” means this Guarantee Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

(c) As used herein, “Obligations” means the collective reference to the unpaid
principal of and interest on the Loans and all other obligations and liabilities
of the Borrower to the Administrative Agent or the Lenders (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and interest accruing at the then
applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter incurred, which may arise under, out of, or in connection with, the
Credit Agreement, the Notes, the other Loan Documents or any other document
made, delivered or given in connection therewith, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by the Borrower pursuant to the terms of the Credit Agreement or any other
Loan Document).

(d) As used herein, the term “Material Adverse Effect” means any set of
circumstances or events which (i) has or would reasonably be expected to have a
material adverse effect upon the validity or enforceability against a Guarantor
of any Loan Document or (b) has had or would reasonably be



--------------------------------------------------------------------------------

expected to have a material adverse effect on the ability of a Guarantor to
perform its payment obligations under any Loan Document; provided that all
references to “Material Adverse Effect” shall refer to “Effective Date Material
Adverse Effect” for the purpose of any representation hereunder made on or prior
to the Effective Date.

(e) The words “herein” and “hereunder” and words of similar import when used in
this Guarantee shall refer to this Guarantee as a whole and not to any
particular provision hereof. The term “including” is by way of example and not
limitation. References herein to a Section, subsection or clause shall, unless
the context otherwise requires, refer to the appropriate Section, subsection or
clause in this Guarantee.

(f) As used herein, unless the context requires otherwise, the masculine,
feminine and neuter genders and the singular and plural include one another.

2. Guarantee (a) Subject to the provisions of Section 2(b), each of the
Guarantors hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Lenders
and their respective successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors.

(c) Unless otherwise released pursuant to Section 20, this Guarantee shall
remain in full force and effect until the Obligations (other than contingent
indemnification and expense reimbursement obligations) are paid in full and the
Commitments are terminated, notwithstanding that from time to time prior thereto
the Borrower may be free from any Obligations.

(d) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing this Guarantee or affecting the rights and remedies of the
Administrative Agent or any Lender hereunder.

(e) No payment or payments made by the Borrower, any of the Guarantors, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from the Borrower, any of the Guarantors, any
other guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment or payments (other than payments made by
such Guarantor in respect of the Obligations or payments received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full and the Commitments are terminated.

(f) Each Guarantor agrees that whenever, it shall make any payment to the
Administrative Agent or any Lender on account of its liability hereunder, it
will notify the Administrative Agent in writing that such payment is made under
this Guarantee for such purpose.

3. Right of Contribution. Each Guarantor hereby agrees that to the extent that a
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall

 

2



--------------------------------------------------------------------------------

be entitled to seek and receive contribution from and against any other
Guarantor hereunder who has not paid its proportionate share of such payment.
For purposes of this Section 3, “proportionate share” means, as to any Guarantor
a fraction the numerator of which shall be the net worth of such Guarantor and
the denominator of which shall be the aggregate net worth of all Guarantors.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 5 hereof. The provisions of this Section 3 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Guarantor hereunder.

4. Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Guarantor
or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Lender to or for the credit or the
account of such Guarantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Guarantor to the Administrative Agent or
such Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Guarantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect, whether or
not the Administrative Agent or any Lender has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Lender shall notify such Guarantor
promptly of any such set-off and the application made by the Administrative
Agent or such Lender of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Administrative Agent and each Lender under this Section 4 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

5. No Subrogation. Notwithstanding any payment or payments made by any of the
Guarantors hereunder or any set-off or application of funds of any of the
Guarantors by any Lender, no Guarantor shall be entitled to be subrogated to any
of the rights of the Administrative Agent or any Lender against the Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by any Lender for the payment of the Obligations, nor shall any Guarantor
seek or be entitled to seek any contribution or reimbursement from the Borrower
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the
Borrower on account of the Obligations (other than contingent expense
reimbursement and indemnification obligations) are paid in full and the
Commitments are terminated. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations
(other than contingent expense reimbursement and indemnification obligations)
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the Lenders, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine.

6. Amendments, etc. with respect to the Obligations; Waiver of Rights. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Obligations made
by the Administrative Agent or any Lender may be rescinded by such party and any
of the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part

 

3



--------------------------------------------------------------------------------

thereof, or any collateral security or guarantee therefor or right of offset
with respect thereto, may, from time to time, in whole or in part, be renewed,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by the Administrative Agent or any Lender, and the Credit Agreement,
the Notes and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guarantee or any property subject thereto. When making any demand hereunder
against any of the Guarantors, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on the Borrower or any
other Guarantor or guarantor, and any failure by the Administrative Agent or any
Lender to make any such demand or to collect any payments from the Borrower or
any such other Guarantor or guarantor or any release of the Borrower or such
other Guarantor or guarantor shall not relieve any of the Guarantors in respect
of which a demand or collection is not made or any of the Guarantors not so
released of their several obligations or liabilities hereunder, and shall not
impair or affect the rights and remedies, express or implied, or as a matter of
law, of the Administrative Agent or any Lender against any of the Guarantors.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

7. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon this Guarantee or acceptance of this Guarantee, the Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon this Guarantee; and
all dealings between the Borrower and any of the Guarantors, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, likewise shall
be conclusively presumed to have been had or consummated in reliance upon this
Guarantee. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Obligations. Each Guarantor understands and
agrees that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of the Credit Agreement, any Note or any other Loan Document, any
of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, or of such Guarantor under this Guarantee, in bankruptcy or in any
other instance. When pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent and any Lender may, but shall be under no
obligation to, pursue such rights and remedies as it may have against the
Borrower or any other Person or against any collateral security or guarantee for
the Obligations or any right of offset with respect thereto, and any failure by
the Administrative Agent or any Lender to pursue such other rights or remedies
or to collect any payments from the Borrower or any such other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower or any such other Person or any
such collateral security, guarantee or right of offset, shall not relieve such
Guarantor of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent and the Lenders against such Guarantor.

 

4



--------------------------------------------------------------------------------

8. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

9. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Administrative Agent’s Office.

10. Representations and Warranties. Each Guarantor hereby represents and
warrants that:

(a) (i) it is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the Laws of the
state of its organization, (ii) has the power and authority and the legal right
to own, lease and operate its properties and to conduct its business, (iii) is
duly qualified and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of its properties or the conduct of its
business requires such qualification, except to the extent that the failure to
be so qualified and in good standing does not have a Material Adverse Effect and
(iv) and is in compliance with all Laws, except to the extent that noncompliance
does not have a Material Adverse Effect;

(b) it has the power and authority and the legal right to make, deliver and
perform this Guarantee, and has taken all necessary action to authorize the
execution, delivery and performance of this Guarantee. Except for such consents,
authorizations, filings or other acts which have been duly made or obtained and
are in full force and effect, no consent or authorization of, filing with, or
other act by or in respect of any Governmental Authority is required in
connection with the execution, delivery, performance, validity or enforceability
of this Guarantee. This Guarantee has been duly executed and delivered on behalf
of each Guarantor, and constitutes a legal, valid and binding obligation of each
Guarantor, enforceable against each Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other Laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law;

(c) the execution, delivery, and performance by the Guarantors of this Guarantee
does not and will not (i) violate or conflict with, or result in a breach of, or
require any consent under (x) any of the Guarantors’ organizational documents,
(y) any applicable Laws which has a Material Adverse Effect or (z) any
Contractual Obligation, license or franchise of any Guarantor or any of their
Subsidiaries or by which any of them or any of their property is bound or
subject which has a Material Adverse Effect, (ii) constitute a default under any
such Contractual Obligation, license or franchise which has a Material Adverse
Effect or (iii) result in, or require, the creation or imposition of any Lien on
any of the properties of any Guarantor or any of their Subsidiaries which is not
permitted by the Credit Agreement; and

(d) no litigation, investigation or proceeding of or before an arbitrator or
Governmental Authority is pending or, to the best knowledge of the Guarantors,
threatened by or against any Guarantor or any of their Subsidiaries or against
any of their properties or revenues that is reasonably likely to be determined
adversely, and, if so adversely determined, has a Material Adverse Effect.

Each Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by such Guarantor on the Effective Date and each date
thereafter on which an Extension of

 

5



--------------------------------------------------------------------------------

Credit (other than a Conversion or a Continuation) is made as though made
hereunder on and as of such date.

11. Authority of Administrative Agent. Each Guarantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Guarantee
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, right, request, judgment
or other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Administrative Agent and the Lenders, be
governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Administrative Agent and such Guarantor, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

12. Notices. Notices given in connection with this Guarantee shall be delivered
to the intended recipient at the number and/or address set forth (i) in the case
of the Administrative Agent, on Schedule 10.02 of the Credit Agreement, (ii) in
the case of the Lenders, on the Administrative Questionnaire (or as otherwise
specified from time to time by such recipient in writing to the Administrative
Agent) and (iii) in the case of any Guarantor, at its address or transmission
number for notices set forth under its signature below, and shall be given by
(x) irrevocable written notice or (y) except as otherwise provided, irrevocable
telephonic (not voicemail) notice. Such notices may be delivered, must be
confirmed and shall be effective as follows:

 

Mode of Delivery

  

Mail

   Effective on earlier of actual receipt and fourth Business Day after deposit
in U.S. Mail, first class postage pre-paid

Courier or hand delivery

   When signed for by recipient

Telephone (not voicemail)

   When conversation completed (must be confirmed in writing)

Facsimile

   When confirmed by telephone (not voicemail)

Electronic Mail

   When delivered (usage subject to subsection (c) below)

provided, however, that the Administrative Agent may require that any notice be
confirmed or followed by a manually-signed hard copy thereof. Notices shall be
in any form prescribed herein and, if sent by a Guarantor, shall be made by a
Responsible Officer of such Guarantor. Notices delivered and, if required,
confirmed in accordance with this subsection shall be deemed to have been
delivered by Requisite Notice.

(a) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed hard copies and shall be binding on the Guarantors, the
Administrative Agent and the Lenders. The Administrative Agent may also require
that any such documents and signatures be confirmed by a manually-signed hard
copy thereof; provided, however, that the failure to request or deliver the same
shall not limit the effectiveness of any facsimile document or signature.

 

6



--------------------------------------------------------------------------------

(b) Limited Usage of Electronic Mail. Electronic mail and internet and intranet
websites may be used to distribute routine communications, such as financial
statements and other information, and to distribute agreements and other
documents to be signed by the Administrative Agent, the Lenders and the
Borrower. No other legally-binding and/or time-sensitive communication may be
sent by electronic mail without the consent of, or confirmation to, the intended
recipient in each instance.

(c) Reliance by the Administrative Agent and the Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of any Guarantor even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Each
Guarantor shall indemnify Administrative Agent-Related Persons and the Lenders
from any loss, cost, expense or liability as a result of relying on any notices
purportedly given by or on behalf of such Guarantor absent the gross negligence
or willful misconduct of the Person seeking indemnification.

13. Counterparts. This Guarantee may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

14. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
and severable to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The Administrative
Agent, the Lenders and the Guarantors agree to negotiate, in good faith, the
terms of a replacement provision as similar to the severed provision as may be
possible and be legal, valid, and enforceable.

15. Integration. This Guarantee, together with the other Loan Documents and any
letter agreements referred to herein, comprises the complete and integrated
agreement of the parties regarding the subject matter hereof and supersedes all
prior agreements, written or oral, on the subject matter hereof. In the event of
any conflict between the provisions of this Guarantee and those of any other
Loan Document, the provisions of this Guarantee shall control and govern;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Guarantee. This Guarantee was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof. THIS GUARANTEE REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

16. Amendments in Writing; No Waiver; Cumulative Remedies. No amendment,
modification, supplement, extension, termination or waiver of any provision of
this Guarantee, no approval or consent hereunder, and no consent to any
departure by any Guarantor herefrom shall be effective unless in writing signed
by each Guarantor and the Required Lenders and acknowledged by the
Administrative Agent (or signed by the Administrative Agent with the prior
written consent of the Required Lenders), and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No failure by any Lender or the Administrative Agent to exercise,
and no delay by any Lender or the Administrative Agent in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
under this Guarantee preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges

 

7



--------------------------------------------------------------------------------

herein or therein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

17. Section Headings. Section headings in this Guarantee are included for
convenience of reference only and are not part of this Guarantee for any other
purpose.

18. Successors and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns.

19. Governing Law. THIS GUARANTEE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(a) Each party to this Guarantee irrevocably and unconditionally:

(i) submits for itself and its property in any suit, action or proceeding
relating to this Guarantee and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of any state or federal court sitting in the City of New
York, and appellate courts from any court therein;

(ii) agrees that a final judgment in any such suit, action or proceeding brought
in any such court may be enforced in any other courts to whose jurisdiction you
are or may be subject, by suit upon judgment;

(iii) consents that any such suit, action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

(iv) agrees that service of process in any such suit, action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address
provided for in Section 12;

(v) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction;

(vi) waives, to the maximum extent not prohibited by Law, any right it may have
to claim or recover in any suit, action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

20. Release of Guarantee. (a) All of the Guarantees shall be released when the
Obligations (other than contingent expense reimbursement and indemnification
obligations) have been paid in full and the Commitments have been terminated
(subject to reinstatement in accordance with Section 8 above).

 

8



--------------------------------------------------------------------------------

(b) If any Guarantor shall cease to be a subsidiary of the Borrower or all or
substantially all of the assets of a Guarantor are sold to a Person other than
the Borrower or any of its Subsidiaries, in each case in a transaction not
otherwise prohibited by the Credit Agreement (any such sale, a “Sale of
Guarantor”), such Guarantor shall be automatically released from its Guarantee
hereunder, and the Administrative Agent shall, at the Borrower’s expense,
execute and deliver such documents as the Borrower may reasonably request to
evidence such release. Such release shall not require the consent of any Lender
or the Administrative Agent and the Administrative Agent shall be fully
protected in relying on a certificate of the Borrower as to whether the
foregoing conditions are satisfied.

(c) If the Borrower shall deliver a notice in writing to the Administrative
Agent electing to release a Guarantor from its obligations under this Guarantee
and certifying that, after giving effect to such release, there shall be no
Event of Default, then the Guarantor shall be automatically released from this
Guarantee hereunder with effect from the date of such notice, and the
Administrative Agent shall, at the at the Borrower’s expense, execute and
deliver such documents as the Borrower may reasonably request to evidence such
release. Such release shall not require the consent of any Lender or the
Administrative Agent and the Administrative Agent shall be fully protected in
relying on a certificate of the Borrower as to whether the foregoing conditions
are satisfied.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[NAME OF GUARANTOR]     [NAME OF GUARANTOR] By         By     Title        
Title     Address for Notices:     Address for Notices:                 Telex:  
      Telex:     Fax:         Fax:     [NAME OF GUARANTOR]     [NAME OF
GUARANTOR] By         By     Title         Title     Address for Notices:    
Address for Notices:                 Telex:         Telex:     Fax:         Fax:
   

 

10